Interconnection Agreement


Between


Windstream Kentucky East, Inc.


&


SouthEast Telephone, Inc.


  
SouthEast Telephone, Inc.
DATE



 
 

--------------------------------------------------------------------------------

 


Table of Contents
Page 1



Table of Contents


GENERAL TERMS AND CONDITIONS
1
   
1.0
Introduction
1
2.0
Effective Date
1
3.0
Intervening Law
1
4.0
Term of Agreement
2
5.0
Assignment
3
6.0
Confidential and Proprietary Information
3
7.0
Liability and Indemnification
4
7.1
Limitation of Liabilities
4
7.2
No Consequential Damages
5
7.3
Obligation to Indemnify
5
7.4
Obligation to Defend; Notice; Cooperation
6
8.0
Payment of Rates and Late Payment Charges
6
9.0
Dispute Resolution
8
9.5
Conflicts
10
10.0
INTENTIONALLY LEFT BLANK
11
11.0
Notices
11
12.0
Taxes
11
13.0
Force Majeure
13
14.0
Publicity
13
15.0
Network Maintenance and Management
13
16.0
Law Enforcement and Civil Process
14
16.1
Intercept Devices
14
16.2
Subpoenas
14
16.3
Law Enforcement Emergencies
14
17.0
Changes in Subscriber Carrier Selection
15
18.0
Amendments or Waivers
15
19.0
Authority
16
20.0
Binding Effect
16
21.0
Consent
16
22.0
Expenses
16
23.0
Headings
16
24.0
Relationship of Parties
16
25.0
Conflict of Interest
17
26.0
Multiple Counterparts
17
27.0
Third Party Beneficiaries
17
28.0
Regulatory Approval
17
29.0
Trademarks and Trade Names
17
30.0
Regulatory Authority
17
31.0
Verification Reviews
18
32.0
Complete Terms
19
33.0
Cooperation on Preventing End User Fraud
19
34.0
Notice of Network Changes
19
35.0
Modification of Agreement
19
36.0
Responsibility of Each Party
19
37.0
INTENTIONALLY LEFT BLANK
20
38.0
Governmental Compliance
20
39.0
Responsibility for Environmental Contamination
20
40.0
Subcontracting
20
41.0
Referenced Documents
21



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
Table of Contents
Page 2



42.0
Severability
21
43.0
Survival of Obligations
21
44.0
Governing Law
21
45.0
Other Obligations of SouthEast
21
46.0
Customer Inquiries
22
47.0
Disclaimer of Warranties
22
48.0
Territories
22
49.0
INTENTIONALLY LEFT BLANK
23
50.0
INTENTIONALLY LEFT BLANK
23
51.0
INTENTIONALLY LEFT BLANK
23
52.0
INTENTIONALLY LEFT BLANK
23
53.0
Definitions and Acronyms
23
53.1
Definitions
23
53.2
Acronyms
23
54.0
INTENTIONALLY LEFT BLANK
24
55.0
INTENTIONALLY LEFT BLANK
24
56.0
INTENTIONALLY LEFT BLANK
24
58.0
Other Requirements and Attachments
24
     
ATTACHMENT 1: INTENTIONALLY LEFT BLANK
26
     
ATTACHMENT 2: RESALE
27
     
1.0
General Provisions
27
2.0
General Obligations
29
3.0
Establishment of Service
30
4.0
Maintenance of Services
31
5.0
Discontinuance of Service
32
5.1
End User Disconnect Procedures
32
6.0
Dispute Resolution
32
6.5
Conflicts
35
7.0
Termination of Service to SouthEast
35
8.0
Billing and Payments
36
9.0
Customer Usage Data
37
     
ATTACHMENT 3: INTENTIONALLY LEFT BLANK
39
     
ATTACHMENT 4: NETWORK INTERCONNECTION ARCHITECTURE
40
1.0
Scope
40
2.0
Interconnection
40
3.0
Signaling Requirements
41
4.0
Interconnection and Trunking Requirements
42
4.1
Local Traffic and IntraLATA Traffic
42
4.2
Trunking and Facilities
43
5.0
Network Management
43
5.1
Protective Protocols
43
5.2
Expansive Protocols
44
5.3
Mass Calling
44
6.0
Forecasting/Servicing Responsibilities
44
7.0
Trunk Servicing
44
   
ATTACHMENT 5: INTENTIONALLY LEFT BLANK
46
     
ATTACHMENT 6: UNBUNDLED NETWORK ELEMENTS (UNES)
47
     
1.0
Introduction
47
2.0
Unbundled Loops
48
3.0
Network Interface Device (NID)
49
4.0
Cross-Connects
50



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
Table of Contents
Page 3



5.0
Provisioning/Maintenance of Network Elements on an Unbundled Basis
50
6.0
Maintenance of Elements
51
7.0
Performance of Network Elements
51
8.0
Pricing
52
8.5
Recurring Charges
52
8.6
Non-Recurring Charges
52
Exhibit A: UNE Price List
54
     
ATTACHMENT 7: COLLOCATION
55
   
ATTACHMENT 8: INTENTIONALLY LEFT BLANK
56
   
ATTACHMENT 9: DIRECTORIES
57
     
1.0
Introduction
57
2.0
Service Provided - Resale
57
3.0
Service Provided - Other
58
4.0
Limitation of Liability and Indemnification
60
5.0
Pricing
60
EXHIBIT A: DIRECTORIES PRICE LIST
61
     
ATTACHMENT 10: INTENTIONALLY LEFT BLANK
62
     
ATTACHMENT 11: INTENTIONALLY LEFT BLANK
63
     
ATTACHMENT 12:  COMPENSATION
64
     
1.0
Introduction
64
2.0
Responsibilities of the Parties
64
3.0
Reciprocal Compensation for Termination of Local Traffic
65
4.0
Compensation for Transit Traffic
65
5.0
Compensation for Termination of IntraLATA and Interstate Interexchange Traffic
66
6.0
Compensation for Origination and Termination of Switched Access Service Traffic
to or from an IXC (Meet-Point Billing (MPB) Arrangements)
66
7.0
Billing Arrangements for Compensation for Termination of IntraLATA, Local
Traffic
67
8.0
Alternate Billed Traffic
67
9.0
Issuance of Bills
68
   
ATTACHMENT 13: NUMBERING
69
     
1.0
Numbering
69
2.0
NXX Migration
69
     
ATTACHMENT 14:  NUMBER PORTABILITY
70
     
1.0
Service Provider Number Portability (SPNP)
70
2.0
Terms, Conditions Under Which Windstream Will Provide SPNP
70
3.0
Obligations of SouthEast
71
4.0
Obligations of Both Parties
71
5.0
Limitations of Service
71
6.0
Service Provider Number Portability (SPNP) Bona Fide Request (BFR) Process
72
     
ATTACHMENT 15: INTENTIONALLY LEFT BLANK
73
     
ATTACHMENT 16: INTENTIONALLY LEFT BLANK
74
           
ATTACHMENT 17: INTENTIONALLY LEFT BLANK
75
     
ATTACHMENT 18: PERFORMANCE MEASURES
76
     
1.0
General
76
2.0
Interconnection
76
2.1
Trunk Provisioning Intervals
76



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
Table of Contents
Page 4



2.2
Trunking Grade of Service
76
2.3
Trunk Service Restoration
77
3.0
Maintenance Intervals
77
4.0
Local Service Provisioning Intervals
77
4.1
Local Service Request (LSR)
77
4.2
Local Service Request Confirmation (LSCN)
78
4.3
Performance Expectation
78
     
ATTACHMENT 19: BONA FIDE REQUEST (BFR) PROCESS
79
     
ATTACHMENT 20: DEFINITIONS
80
     
ATTACHMENT 21: ACRONYMS
83
     
APPENDIX A – Billing Dispute Form
84
     
Appendix B: Price List
86



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
General Terms & Conditions
Page 1



GENERAL TERMS AND CONDITIONS


This Agreement (“Agreement”) is between, SouthEast Telephone Inc. (“SouthEast”)
and Windstream Kentucky East, Inc. (“Windstream”) a Commonwealth of Kentucky
corporation, having an office at 4001 Rodney Parham Road, Little Rock, Arkansas,
72212. (Windstream and SouthEast may be referred to hereinafter, each,
individually as a “Party”, and, collectively as the “Parties”).


WHEREAS, pursuant to the Telecommunications Act of 1996 (the “Act”), the Parties
wish to establish terms for the provision of certain services and Ancillary
Functions as designated in the Attachments hereto for the purpose of determining
the rates, terms, and conditions for the interconnection of the Parties’
Telecommunications networks within the territories as listed Section 48.0 in the
Commonwealth of Kentucky.


NOW, THEREFORE, in consideration of the premises and the mutual covenants of
this Agreement, the Parties hereby agree as follows:


1.0
Introduction



 
1.1
This Agreement, in accordance with §§251 and 252 of the Act, sets forth the
terms, conditions and prices under which Windstream may provide (a) services for
interconnection, and (b) Ancillary Functions to SouthEast.  The specific
services, functions, or facilities that Windstream agrees to provide are those
specifically identified in appendixes attached to this Agreement, and executed
simultaneously with this general terms and conditions.  Further this Agreement
sets forth the terms, conditions, and prices under which SouthEast will provide
services to Windstream, where applicable.



 
1.2
This Agreement includes and incorporates herein the Attachments of this
Agreement, and all accompanying Appendices, Addenda and Exhibits.



 
1.3
The Parties acknowledge and agree that by entering into and performing in
accordance with this Agreement, the Parties have not waived or relinquished any
applicable exemptions that are provided by or available under the Act, including
but not limited to those described in §251(f) of the Act, or under state law.



 
1.4
Prior to execution of this Agreement, SouthEast agrees to provide Windstream in
writing SouthEast’s CLEC certification for the state covered by this Agreement
prior to the filing of this Agreement with the appropriate Commission for
approval.



2.0
Effective Date



 
2.1
The effective date of this Agreement will be May 1, 2007 (“the Effective Date”)
and the interconnection agreement between the Parties filed with the Kentucky
Public Service Commission dated with an effective date of December 13, 2004 is
hereby terminated.



3.0
Intervening Law



 
3.1
In the event that any effective legislative, regulatory, judicial or other legal
action materially changes any rule, law or judicial or administrative decision
that was the basis of the requirement, obligation or right upon which any
provision of this Agreement was negotiated, or materially impairs the ability of
Windstream or SouthEast to perform any material terms of this Agreement,
SouthEast or Windstream may, on thirty (30) days’ written notice require that
such terms be renegotiated, and the Parties shall renegotiate in good faith such
mutually acceptable new terms as may be required.  In the event that such new
terms are not renegotiated within ninety (90) days after such notice, the
Dispute shall be referred to the Dispute Resolution procedure set forth in
Section 9.0.



 
  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
General Terms & Conditions
Page 2



4.0
Term of Agreement



 
4.1
The Parties agree to the provisions of this Agreement for an initial term of
eighteen (18) months (“ the Initial Term”) from the Effective Date of this
Agreement.



 
4.2
If Either Party requests renegotiation of this Agreement, the Party desiring
renegotiation shall provide written notice to the other Party at least one
hundred twenty (120) days in advance of the date of termination.  Not later than
thirty (30) days from receipt of said renegotiations request, the receiving
Party will acknowledge receipt of the written request and the Parties will
commence negotiation, which shall be conducted in good faith.  Except in cases
in which this Agreement has been terminated for Default pursuant to Section 4.6
or has been terminated for any reason not prohibited by law pursuant to Section
4.5.



 
4.3
If, within one hundred and thirty-five (135) days of commencing the negotiation
referred to in Section 4.2 above, the Parties are unable to negotiate new terms,
conditions and prices for a Subsequent Agreement, either Party may petition the
applicable state Commission to establish appropriate terms, conditions and
prices for the Subsequent Agreement pursuant to 47 U.S.C. 252. Should the
Commission decline jurisdiction, either Party may petition the FCC under the Act
or resort to a commercial provider of arbitration services.



 
4.4
If either Party has requested negotiations and the Parties have not executed a
subsequent agreement or filed arbitration at the applicable state commission,
then this Agreement will terminate upon the date the arbitration window closes
(the 160th day).  SouthEast will execute Windstream’s then current standard
interconnection agreement with an effective date of the next day following the
close of the arbitration window.  Failure by SouthEast to execute Windstream’s
then current standard interconnection agreement, will result in termination of
all services provided by Windstream to SouthEast.



 
4.5
In the event of Default, as defined in this §4.6, the non-defaulting Party may
terminate this Agreement provided that the non-defaulting Party so advises the
defaulting Party in writing (“Default Notice”) of the event of the alleged
Default and the defaulting Party does not cure the alleged Default with sixty
(60) after receipt of the Default Notice thereof.  Default is defined as:



 
4.5.1
Either Party’s insolvency or initiation of bankruptcy or receivership
proceedings by or against the Party; or



 
4.5.2
A decision under §9.0, Dispute Resolution that a Party has materially breached
any of the terms or conditions hereof, or



 
4.5.3
A Party has notified the other Party in writing of the other Party’s material
breach of any of the material terms hereof, and the default remains uncured for
sixty (60) days from receipt of such notice, provided, however, that if the
alleged material breach involves a material interruption to, or a material
degradation of, the E911 services provided under this Agreement, the cure period
shall be five (5) days from receipt of such notice.

 
  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
General Terms & Conditions
Page 3



5.0
Assignment



 
5.1
Any assignment by either Party to any non-affiliated entity of any right,
obligation or duty, or of any other interest hereunder, in whole or in part,
without the prior written consent of the other Party shall be void.  A Party may
assign this Agreement in its entirety to an Affiliate of the Party without the
consent of the other Party; provided, however, that the assigning Party shall
notify the other Party in writing of such assignment thirty (30) days prior to
the Effective Date thereof and, provided further, if the assignee is an assignee
of SouthEast, the assignee must provide evidence of Commission CLEC
certification.  The Parties shall amend this Agreement to reflect such
assignments and shall work cooperatively to implement any changes required due
to such assignment.  All obligations and duties of any Party under this
Agreement shall be binding on all successors in interest and assigns of such
Party.  No assignment or delegation hereof shall relieve the assignor of its
obligations under this Agreement in the event that the assignee fails to perform
such obligations.  Notwithstanding anything to the contrary in this Section,
SouthEast shall not assign this Agreement to any Affiliate or non-affiliated
entity unless either (1) SouthEast pays all bills, past due and current, under
this Agreement, or (2) SouthEast’s assignee expressly assumes liability for
payment of such bills.



 
5.2
As a minimum condition of any assignment or transfer of this Agreement (or any
rights hereunder) that is permitted under or consented to by Windstream pursuant
to this Section 5, SouthEast agrees that any change, modification or other
activity required for Windstream to accommodate or recognize the successor to or
assignee of SouthEast shall be a CLEC Change.  Windstream shall have no
obligation to proceed with such activities nor shall any otherwise acceptable
assignment or transfer be effective against Windstream until the Parties agree
upon the charges that apply to such CLEC Change.



 
5.3
In the event that SouthEast makes any corporate name change (whether it involves
a merger, consolidation, assignment or transfer, and including addition or
deletion of a d/b/a), change in OCN/AECN, or makes or accepts a transfer or
assignment of interconnection trunks or facilities (including leased
facilities), or a change in any other CLEC identifier (collectively, a “CLEC
Change”), SouthEast shall submit written notice to Windstream within thirty (30)
days of the first action taken to implement such CLEC Change.  Within thirty
(30) days following receipt of that notice, the Parties shall negotiate rates to
compensate Windstream for the expenses to be incurred by Windstream to make the
CLEC Change to the applicable Windstream databases, systems, records and/or
recording announcement(s) for SouthEast branded/repair calls.  In addition,
SouthEast shall compensate Windstream for any service order charges and/or
service request charges, as specified in Appendix B, associated with such CLEC
Change.  Windstream’s Agreement to implement a CLEC Change is conditioned upon
SouthEast’s Agreement to pay all reasonable charges billed to SouthEast for such
CLEC Change.



6.0
Confidential and Proprietary Information



 
6.1
For the purposes of this Agreement, confidential information means confidential
or proprietary technical, Customer, End User, network, or business information
disclosed by one Party (the "Discloser") to the other Party (the "Recipient"),
which is disclosed by one Party to the other in connection with this Agreement,
during negotiations or the term of this Agreement (“Confidential
Information”).  Such Confidential Information shall automatically be deemed
proprietary to the Discloser and subject to this §6.0, unless otherwise
confirmed in writing by the Discloser.  All other information which is indicated
and marked, as Confidential Information at the time of disclosure shall also be
treated as Confidential Information under §6.0 of this Agreement.  The Recipient
agrees (i) to use Confidential Information only for the purpose of performing
under this Agreement, (ii) to hold it in confidence and disclose it to no one
other than its employees or agents having a need to know for the purpose of
performing under this Agreement, and (iii) to safeguard it from unauthorized use
or disclosure using at least the same degree of care with which the Recipient
safeguards its own Confidential Information. If the Recipient wishes to disclose
the Discloser's Confidential Information to a third-party agent or consultant,
such disclosure must be agreed to in writing by the Discloser, and the agent or
consultant must have executed a written Agreement of nondisclosure and nonuse
comparable to the terms of this Section.



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
General Terms & Conditions
Page 4



 
6.2
The Recipient may make copies of Confidential Information only as reasonably
necessary to perform its obligations under this Agreement.  All such copies will
be subject to the same restrictions and protections as the original and will
bear the same copyright and proprietary rights notices as are contained on the
original.



 
6.3
The Recipient agrees to return all Confidential Information to the Discloser in
tangible form received from the Discloser, including any copies made by the
Recipient within thirty (30) days after a written request is delivered to the
Recipient, or to destroy all such Confidential Information if directed to do so
by Discloser except for Confidential Information that the Recipient reasonably
requires to perform its obligations under this Agreement.  If either Party loses
or makes an unauthorized disclosure of the other Party's Confidential
Information, it will notify such other Party immediately and use reasonable
efforts to retrieve the lost or wrongfully disclosed information.



 
6.4
The Recipient will have no obligation to safeguard Confidential Information: (i)
which was in the possession of the Recipient free of restriction prior to its
receipt from the Discloser; (ii) after it becomes publicly known or available
through no breach of this Agreement by the Recipient, (iii) after it is
rightfully acquired by the Recipient free of restrictions on its disclosure, or
(iv) after it is independently developed by personnel of the Recipient to whom
the Discloser’s Confidential Information had not been previously disclosed.  In
addition, either Party will have the right to disclose Confidential Information
to any mediator, arbitrator, state or federal regulatory body, or a court in the
conduct of any mediation, arbitration or approval of this Agreement, as long as,
in the absence of an applicable protective order, the Discloser has been
previously notified by the Recipient in time sufficient for the Recipient to
undertake lawful measures to avoid disclosing such information and for Discloser
to have reasonable time to seek or negotiate a protective order before or with
any applicable mediator, arbitrator, state or regulatory body or a court.



 
6.5
The Parties recognize that an individual End User may simultaneously seek to
become or be a Customer of both Parties.  Nothing in this Agreement is intended
to limit the ability of either Party to use Customer specific information
lawfully obtained from End Users or sources other than the Discloser, subject to
applicable rules governing use of Customer Propriety Network Information (CPNI).



 
6.6
Each Party's obligations to safeguard Confidential Information disclosed prior
to expiration or termination of this Agreement will survive such expiration or
termination.



 
6.7
Except as otherwise expressly provided elsewhere in this Agreement, no license
is hereby granted with respect to any patent, trademark, or copyright, nor is
any such license implied solely by virtue of the disclosure of any Confidential
Information.



 
6.8
Each Party agrees that the Discloser may be irreparably injured by a disclosure
in breach of this Agreement by the Recipient or its representatives and the
Discloser will be entitled to seek equitable relief, including injunctive relief
and specific performance, in the event of any breach or threatened breach of the
confidentiality provisions of this Agreement.  Such remedies will not be deemed
to be the exclusive remedies for a breach of this Agreement, but will be in
addition to all other remedies available at law or in equity.



7.0
Liability and Indemnification



 
7.1
Limitation of Liabilities



With respect to any claim or suit for damages arising out of mistakes,
omissions, defects in transmission, interruptions, failures, delays or errors
occurring in the course of furnishing any service hereunder, the liability of
the Party furnishing the affected service, if any, shall not exceed a credit for
the actual cost of the services or functions not performed or improperly
performed for the period of that particular service during which such mistakes,
omissions, defects in transmission, interruptions, failures, delays or errors
occurs and continues; provided, however, that any such mistakes, omissions,
defects in transmission, interruptions, failures, delays, or errors which are
caused by the gross negligence or willful, wrongful act or omission of the
complaining Party or which arise from the use of the complaining Party's
facilities or equipment shall not result in the imposition of any liability
whatsoever upon the other Party furnishing service.


  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
General Terms & Conditions
Page 5



 
7.2
No Consequential Damages



EXCEPT AS SPECIFICALLY PROVIDED IN THIS AGREEMENT, NEITHER PARTY WILL BE LIABLE
TO THE OTHER PARTY FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, OR SPECIAL
DAMAGES SUFFERED BY SUCH OTHER PARTY (INCLUDING WITHOUT LIMITATION DAMAGES FOR
HARM TO BUSINESS, LOST REVENUES, LOST SAVINGS, OR LOST PROFITS SUFFERED BY SUCH
OTHER PARTY), REGARDLESS OF THE FORM OF ACTION, WHETHER IN CONTRACT, WARRANTY,
STRICT LIABILITY, OR TORT, INCLUDING WITHOUT LIMITATION NEGLIGENCE OF ANY KIND
WHETHER ACTIVE OR PASSIVE, AND REGARDLESS OF WHETHER THE PARTIES KNEW OF THE
POSSIBILITY THAT SUCH DAMAGES COULD RESULT.  EACH PARTY HEREBY RELEASES THE
OTHER PARTY (AND SUCH OTHER PARTY'S SUBSIDIARIES AND AFFILIATES, AND THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AND AGENTS) FROM ANY SUCH CLAIM.
NOTHING CONTAINED IN THIS SECTION WILL LIMIT EITHER PARTY’S LIABILITY TO THE
OTHER PARTY FOR (i) WILLFUL OR INTENTIONAL MISCONDUCT (INCLUDING GROSS
NEGLIGENCE) OR (ii) BODILY INJURY, DEATH, OR DAMAGE TO TANGIBLE REAL OR TANGIBLE
PERSONAL PROPERTY.


 
7.3
Obligation to Indemnify



 
7.3.1
Each Party shall be indemnified and held harmless by the other Party against
claims, losses, suits, demands, damages, costs, expenses, including reasonable
attorneys’ fees (“Claims”), asserted, suffered, or made by third parties arising
from (i) any act or omission of the indemnifying Party in connection with its
performance or non-performance under his Agreement; and (ii) provision of the
indemnifying Party's services or equipment, including but not limited to claims
arising from the provision of the indemnifying Party's services to its End Users
(e.g., claims for interruption of service, quality of service or billing
disputes) unless such act or omission was caused by the negligence or willful
misconduct of the indemnified Party.  Each Party shall also be indemnified and
held harmless by the other Party against claims and damages of persons for
services furnished by the indemnifying Party or by any of its subcontractors,
under worker's compensation laws or similar statutes.



 
7.3.2
Each Party, as an Indemnifying Party agrees to release, defend, indemnify, and
hold harmless the other Party from any claims, demands or suits that asserts any
infringement or invasion of privacy or confidentiality of any person or persons
caused or claimed to be caused, directly or indirectly, by the Indemnifying
Party's employees and equipment associated with the provision of any service
herein.  This provision includes but is not limited to suits arising from
unauthorized disclosure of the End User’s name, address or telephone number.



 
7.3.3
Windstream makes no warranties, express or implied, concerning SouthEast’s (or
any third party’s) rights with respect to intellectual property (including
without limitation, patent, copyright and trade secret rights) or contract
rights associated with SouthEast’s interconnection with Windstream’s network use
or receipt of Windstream services.



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
General Terms & Conditions
Page 6



 
7.3.4
When the lines or services of other companies and carriers are used in
establishing connections to and/or from points not reached by a Party's lines,
neither Party shall be liable for any act or omission of the other companies or
carriers.



 
7.4
Obligation to Defend; Notice; Cooperation



Whenever a claim arises for indemnification under this Section (the “Claim”),
the relevant Indemnitee, as appropriate, will promptly notify the Indemnifying
Party and request the Indemnifying Party to defend the same.  Failure to so
notify the Indemnifying Party will not relieve the Indemnifying Party of any
liability that the Indemnifying Party might have, except to the extent that such
failure prejudices the Indemnifying Party's ability to defend such Claim.  The
Indemnifying Party will have the right to defend against such Claim in which
event the Indemnifying Party will give written notice to the Indemnitee of
acceptance of the defense of such Claim and the identity of counsel selected by
the Indemnifying Party.  Except as set forth below, such notice to the relevant
Indemnitee will give the Indemnifying Party full authority to defend, adjust,
compromise, or settle such Claim with respect to which such notice has been
given, except to the extent that any compromise or settlement might prejudice
the Intellectual Property Rights of the relevant Indemnities.  The Indemnifying
Party will consult with the relevant Indemnitee prior to any compromise or
settlement that would affect the Intellectual Property Rights or other rights of
any Indemnitee, and the relevant Indemnitee will have the right to refuse such
compromise or settlement and, at such Indemnitee’s sole cost, to take over such
defense of such Claim. Provided, however, that in such event the Indemnifying
Party will not be responsible for, nor will it be obligated to indemnify the
relevant Indemnitee against any damages, costs, expenses, or liabilities,
including without limitation, attorneys’ fees, in excess of such refused
compromise or settlement.  With respect to any defense accepted by the
Indemnifying Party, the relevant Indemnitee will be entitled to participate with
the Indemnifying Party in such defense if the Claim requests equitable relief or
other relief that could affect the rights of the Indemnitee and also will be
entitled to employ separate counsel for such defense at such Indemnitee's
expense.  In the event the Indemnifying Party does not accept the defense of any
indemnified Claim as provided above, the relevant Indemnitee will have the right
to employ counsel for such defense at the expense of the Indemnifying Party, and
the Indemnifying Party shall be liable for all costs associated with
Indemnitee’s defense of such Claim including court costs, and any settlement or
damages awarded the third party.  Each Party agrees to cooperate and to cause
its employees and agents to cooperate with the other Party in the defense of any
such Claim.


8.0
Payment of Rates and Late Payment Charges



 
8.1
Windstream, at its discretion may require SouthEast to provide Windstream a
security deposit to ensure payment of SouthEast’s account.  The security deposit
must be an amount equal to three (3) months anticipated charges (including, but
not limited to, recurring, non-recurring, termination charges and advance
payments), as reasonably determined by Windstream, for the interconnection,
resale services, network elements, collocation or any other functions,
facilities, products or services to be furnished by Windstream under this
Agreement.



 
8.1.1
Such security deposit shall be a cash deposit or other form of security
acceptable to Windstream.  Any such security deposit may be held during the
continuance of the service as security for the payment of any and all amounts
accruing for the service.



 
8.1.2
If a security deposit is required, such security deposit shall be made prior to
the activation of service.



 
8.1.3
The fact that a security deposit has been provided in no way relieves SouthEast
from complying with Windstream's regulations as to advance payments and the
prompt payment of bills on presentation nor does it constitute a waiver or
modification of the regular practices of Windstream providing for the
discontinuance of service for non-payment of any sums due Windstream.



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
General Terms & Conditions
Page 7



 
8.1.4
Windstream reserves the right to increase the security deposit requirements
when, in its sole judgment, circumstances so warrant and/or gross monthly
billing has increased beyond the level initially used to determine the security
deposit.



 
8.1.5
In the event that SouthEast is in breach of this Agreement, service to SouthEast
may be terminated by Windstream; any security deposits applied to its account
and Windstream may pursue any other remedies available at law or equity.



 
8.1.6
In the case of a cash deposit, interest at a rate as set forth in the
appropriate Windstream tariff shall be paid to SouthEast during the possession
of the security deposit by Windstream.  Interest on a security deposit shall
accrue annually and, if requested, shall be annually credited to SouthEast by
the accrual date.



 
8.2
Windstream may, but is not obligated to, draw on the cash deposit, as
applicable, upon the occurrence of any one of the following events.



 
8.2.1
SouthEast owes Windstream undisputed charges under this Agreement that are more
than thirty (30) calendar days past due; or



 
8.2.2
SouthEast admits its inability to pay its debts as such debts become due, has
commenced a voluntary case (or has had an involuntary case commenced against it)
under the U.S. Bankruptcy Code or any other law relating to insolvency,
reorganization, wind-up, composition or adjustment of debts or the like, has
made an assignment for the benefit of creditors or, is subject to a receivership
or similar proceeding; or



 
8.2.3
The expiration or termination of this Agreement.



 
8.3
If Windstream draws on the security deposit, upon request by Windstream,
SouthEast will provide a replacement deposit conforming to the requirements of
Section 8.1.



 
8.4
Except as otherwise specifically provided elsewhere in this Agreement, the
Parties will pay all rates and charges due and owing under this Agreement within
thirty (30) days of the invoice date in immediately available funds.  The
Parties represent and covenant to each other that all invoices will be promptly
processed and mailed in accordance with the Parties’ regular procedures and
billing systems.



 
8.4.1
If the payment due date falls on a Sunday or on a Holiday which is observed on a
Monday, the payment due date shall be the first non-Holiday following such
Sunday or Holiday.  If the payment due date falls on a Saturday or on a Holiday
which is observed on Tuesday, Wednesday, Thursday, or Friday, the payment due
date shall be the last non-Holiday preceding such Saturday or Holiday.  If
payment is not received by the payment due date, a late penalty, as set forth in
§8.5 and 8.6 below, will be assessed.



 
8.5
If the amount billed is received by the billing Party after the payment due date
or if any portion of the payment is received by the billing Party in funds which
are not immediately available to the billing Party, then a late payment charge
will apply to the unpaid balance.



 
8.6
Except as otherwise specifically provided in this Agreement interest on overdue
invoices will apply at the lesser of the highest interest rate (in decimal
value) which may be levied by law for commercial transactions, compounded daily
and applied for each month or portion thereof that an outstanding balance
remains, or shall not exceed 0.0004930 compounded daily and applied for each
month or portion thereof that an outstanding balance remains.



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
General Terms & Conditions
Page 8



9.0
Dispute Resolution



 
9.1
Notice of Disputes



Notice of a valid contractual dispute must be in writing, specifically
documenting the nature of the dispute, and must include a detailed description
of the underlying dispute (the “Dispute Notice”).  Billing disputes must be
submitted on the Billing Dispute Form contained in Appendix A or the dispute
will not be accepted as a valid billing dispute and therefore rejected by the
billing Party.  The billing dispute form must be completed with all fields
populated by the disputing Party or the form will be rejected by the billing
Party.


 
9.1.1
Billing Disputes



The disputing Party must submit billing disputes (“Billing Disputes”) to the
billing Party on the Billing Dispute Form contained in Appendix A by the due
date on the disputed bill. The dispute form must be complete, with all fields
populated with the required information for the billable element in dispute.  If
the billing dispute form is not complete with all information, the dispute will
be rejected by the billing Party.  After receipt of a completed dispute, the
billing Party will review to determine the accuracy of the billing dispute.  If
the billing Party determines the dispute is valid, the billing Party will credit
the disputing Party’s bill by the next bill date.  If the billing Party
determines the billing dispute is not valid, the disputing Party may escalate
the dispute as outlined in section 9.1.1.1.  If escalation of the billing
dispute does not occur within the 30 days as outlined below, the disputing Party
must remit payment for the disputed charge, including late payment charges, to
the billing Party by the next bill date and these charges are no longer
considered disputed charges.  The Parties will endeavor to resolve all Billing
Disputes within sixty (60) calendar days from receipt of the Dispute Form.


 
9.1.1.1
Resolution of the dispute is expected to occur at the first level of management,
resulting in a recommendation for settlement of the dispute and closure of a
specific billing period.  If the issues are not resolved within the allotted
time frame, the following resolution procedure will be implemented:



 
9.1.1.1.1
If the dispute is not resolved within thirty (30) calendar days of receipt of
the Dispute Notice, the dispute will be escalated to the second level of
management for each of the respective Parties for resolution.  If the dispute is
not resolved within sixty (60) calendar days of the notification date, the
dispute will be escalated to the third level of management for each of the
respective Parties for resolution.

 
9.1.1.1.2
If the dispute is not resolved within ninety (90) calendar days of the receipt
of the Dispute Form, the dispute will be escalated to the fourth level of
management for each of the respective Parties for resolution.

 
9.1.1.1.3
Each Party will provide to the other Party an escalation list. for resolving
billing disputes  The escalation list will contain the name, title, phone
number, fax number and email address for each escalation point identified in
this section 9.1.1.1.

 
9.1.1.1.4
If the dispute is not resolved within one hundred twenty (120) days of receipt
of the Dispute Form or either Party is not operating in good faith to resolve
the dispute, the Formal Dispute Resolution process, outlined in section 9.4, may
be invoked.



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
General Terms & Conditions
Page 9



 
9.1.1.2
If the disputing Party disputes a charge and does not pay such charge by the
payment due date, such charges shall be subject to late payment charges as set
forth in subsection 8.6 above.  If the disputing Party disputes charges and the
dispute is resolved in favor of the disputing Party, the billing Party shall
credit the bill of the disputing Party for the amount of the disputed charges,
along with any late payment charges assessed, by the next billing cycle after
the resolution of the dispute.  Accordingly, if the disputing Party disputes
charges and the dispute is resolved in favor of the billing Party, the disputing
Party shall pay the billing Party the amount of the disputed charges and any
associated late payment charges, by the next billing due date after the
resolution of the dispute.



 
9.1.1.3
For purposes of this subsection 9.1.1, a billing dispute shall not include the
refusal to pay other amounts owed to a Party pending resolution of the
dispute.  Claims by the disputing Party for damages of any kind will not be
considered a Bona Fide Dispute for purposes of this subsection 9.1.1.  A Party’s
failure to pay all undisputed amounts by the due date listed on the bill, is a
material breach of this Agreement.



 
9.1.1.4
Once the billing dispute has been processed in accordance with this subsection
9.1.1, the disputing Party will make immediate payment on any of the disputed
amount owed to the billing Party, or the billing Party shall have the right to
pursue normal treatment procedures.  Any credits due to the disputing Party
resulting from the Dispute process will be applied to the disputing Party's
account by the billing Party immediately upon resolution of the dispute.



 
9.1.1.5
Neither Party shall bill the other Party for charges incurred more than
twelve  (12) months after the service is provided to the non-billing Party.



 
9.1.2
All Other Disputes



All other disputes (i.e., contractual disputes) shall be valid only if
reasonable within the scope of this Agreement, and the applicable statute of
limitations shall govern such disputes.


 
9.2
Alternative to Litigation



 
9.2.1
The Parties desire to resolve disputes arising out of this Agreement without
litigation.  Accordingly, except for action seeking a temporary restraining
order, an injunction, or similar relief from the PUC related to the purposes of
this Agreement, or suit to compel compliance with this Dispute Resolution
process, the Parties agree to use the following Dispute Resolution procedure
with respect to any controversy or claim arising out of or relating to this
Agreement or its breach.



 
9.2.2
Each Party agrees to promptly notify the other Party in writing of a dispute and
may in the Dispute Notice invoke the informal dispute resolution process
described in §9.4.  The Parties will endeavor to resolve the dispute within
thirty (30) days after the date of the Dispute Notice.



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
General Terms & Conditions
Page 10



 
9.3
Informal Resolution of Disputes



In the case of any dispute and upon receipt of the Dispute Notice each Party
will appoint a duly authorized representative knowledgeable in
telecommunications matters, to meet and negotiate in good faith to resolve any
dispute arising under this Agreement.  The location, form, frequency, duration,
and conclusion of these discussions will be left to the discretion of the
representatives.  Upon Agreement, the representatives may, but are not obligated
to, utilize other alternative dispute resolution procedures such as mediation to
assist in the negotiations.  Discussions and the correspondence among the
representatives for purposes of settlement are exempt from discovery and
production and will not be admissible in the arbitration described below or in
any lawsuit without the concurrence of both Parties.  Documents identified in or
provided with such communications, which are not prepared for purposes of the
negotiations, are not so exempted and, if otherwise admissible, may be admitted
in evidence in the arbitration or lawsuit.  Unless otherwise provided herein, or
upon the Parties’ Agreement, either Party may invoke formal dispute resolution
procedures including arbitration or other procedures as appropriate, not earlier
than thirty (30) days after the date of the Dispute Notice, provided the Party
invoking the formal dispute resolution process has in good faith negotiated, or
attempted to negotiate, with the other Party.


 
9.4
Formal Dispute Resolution



 
9.4.1
The Parties agree that all unresolved disputes arising under this Agreement,
including without limitation, whether the dispute in question is subject to
arbitration, may be submitted to PUC for resolution in accordance with its
dispute resolution process and the outcome of such process will be binding on
the Parties, subject to any right to appeal a decision reached by the PUC under
applicable law.



 
9.4.2
If the PUC does not have or declines to accept jurisdiction over any dispute
arising under this Agreement, either Party may proceed with any remedy available
to it pursuant to law, equity or agency mechanisms; provided that, upon mutual
agreement of the Parties, such disputes may also be submitted to binding
arbitration by a single arbitrator pursuant to the Commercial Arbitration Rules
of the American Arbitration Association.  A Party may demand such arbitration in
accordance with the procedures set out in those rules.  Discovery shall be
controlled by the arbitrator and shall be permitted to the extent set out in
this section or upon approval or order of the arbitrator.  Each Party may submit
in writing to a Party, and that Party shall so respond, to a maximum of any
combination of thirty-five (35) (none of which may have subparts) of the
following: interrogatories; demands to produce documents; requests for
admission. Additional discovery may be permitted upon mutual Agreement of the
Parties.  The arbitration hearing shall be commenced within ninety (90) days of
the demand for arbitration. The arbitration shall be held in Kentucky, unless
otherwise agreed to by the Parties or required by the FCC.  The arbitrator shall
control the scheduling so as to process the matter expeditiously.  The Parties
shall submit written briefs five days before the hearing.  The arbitrator shall
rule on the dispute by issuing a written opinion within thirty (30) days after
the close of hearings.  The arbitrator has no authority to order punitive or
consequential damages.  The times specified in this section may be extended upon
mutual Agreement of the Parties or by the arbitrator upon a showing of good
cause.  Judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction.



 
9.4.3
Each Party shall bear its own costs of these procedures unless the Kentucky PUC
or other presiding arbitrator, if any, rules otherwise.  A Party seeking
discovery shall reimburse the responding Party for the costs of production of
documents (including search time and reproduction costs).



 
9.5
Conflicts



 
9.5.1
The Parties agree that the Dispute Resolution procedures set forth in this
Agreement are not intended to conflict with applicable requirements of the Act
or the state commission with regard to procedures for the resolution of disputes
arising out of this Agreement and do not preclude a Party from seeking relief
under applicable rules or procedures of the PUC.



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
General Terms & Conditions
Page 11



10.0
INTENTIONALLY LEFT BLANK



11.0
Notices



 
11.1
Except as otherwise specifically provided in this Agreement, all notice,
consents, approvals, modifications, or other communications to be given under
this Agreement shall be in writing and sent postage prepaid by registered mail
return receipt requested.  Notice may also be effected by personal delivery or
by overnight courier.  All notices will be effective upon receipt, and should be
directed to the following:



 
If to SouthEast:

 
SouthEast Telephone, Inc.

 
106 Scott Avenue

 
Pikeville, KY 41501

 
Phone number:  606-432-3000



If to Windstream:
Windstream
Attn:  Staff Manager – Interconnection Services
4001 Rodney Parham Road
1170 B3F03-84A
Little Rock, AR 72212


Copy to:
Windstream
Attn:  Windstream Regulatory Department
1170 B1F03-53A

 
 
Little Rock, AR 72212



 
11.2
Either Party may unilaterally change its designated representative and/or
address, telephone contact number or facsimile number for the receipt of notices
by giving seven (7) days' prior written notice to the other Party in compliance
with this Section.



12.0
Taxes



 
12.1
Each Party purchasing services hereunder shall pay or otherwise be responsible
for all federal, state, or local sales, use, excise, gross receipts, transaction
or similar taxes, fees or surcharges (hereinafter “Tax”) levied against or upon
such purchasing Party (or the providing Party when such providing Party is
permitted to pass along to the purchasing Party such taxes, fees or surcharges),
except for any tax on either Party's corporate existence, status or
income.  Whenever possible, these amounts shall be billed as a separate item on
the invoice.  Purchasing Party may be exempted from certain taxes if purchasing
Party provides proper documentation, e.g., reseller certificate, from the
appropriate taxing authority.  Failure to timely provide said resale tax
exemption certificate will result in no exemption being available to the
purchasing Party until such time as the purchasing Party presents a valid
certification.



 
12.2
With respect to any purchase of services, facilities or other arrangements, if
any Tax is required or permitted by applicable law to be collected from the
purchasing Party by the providing Party, then (i) the providing Party shall bill
the purchasing Party for such Tax, (ii) the purchasing Party shall remit such
Tax to the providing Party and (iii) the providing Party shall remit such
collected Tax to the applicable taxing authority, except as otherwise indicated
below.



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
General Terms & Conditions
Page 12



 
12.3
The Parties agree that each Party shall generally be responsible for collecting
and remitting to the appropriate city, any franchise fees or taxes for use of
city rights of way, in accordance with the terms of that Party’s franchise
Agreement. In the event a city attempts to collect from both Parties to pay
franchise fees or taxes on the same revenues with respect to resold services or
unbundled network elements then ‘CLEC ACROYMN TXT” shall be responsible for
paying all fees and taxes in full.



 
12.4
With respect to any purchase hereunder of services, facilities or arrangements
that are resold to a third party, if any Tax is imposed by applicable law on the
End User in connection with any such purchase, then  (i) the purchasing Party
shall be required to impose and/or collect such Tax from the End User and (ii)
the purchasing Party shall remit such Tax to the applicable taxing
authority.  The purchasing Party agrees to indemnify and hold harmless the
providing Party on an after-tax basis for any costs incurred by the providing
Party as a result of actions taken by the applicable taxing authority to collect
the Tax from the providing Party due to the failure of the purchasing Party to
pay or collect and remit such tax to such authority.



 
12.5
If the providing Party fails to collect any Tax as required herein, then, as
between the providing Party and the purchasing Party, (i) the purchasing Party
shall remain liable for such uncollected Tax and (ii) the providing Party shall
be liable for any penalty and interest assessed with respect to such uncollected
Tax by such authority.  However, if the purchasing Party fails to pay any taxes
properly billed, then, as between the providing Party and the purchasing Party,
the purchasing Party will be solely responsible for payment of the taxes,
penalty and interest.



 
12.6
If the purchasing Party fails to impose and/or collect any Tax from End Users as
required herein, then, as between the providing Party and the purchasing Party,
the purchasing Party shall remain liable for such uncollected Tax and any
interest and penalty assessed thereon with respect to the uncollected Tax by the
applicable taxing authority.  With respect to any Tax that the purchasing Party
has agreed to pay or impose on and/or collect from End Users, the purchasing
Party agrees to indemnify and hold harmless the providing Party on an after-tax
basis for any costs incurred by the providing Party as a result of actions taken
by the applicable taxing authority to collect the Tax from the providing Party
due to the failure of the purchasing Party to pay or collect and remit such Tax
to such authority.



 
12.7
All notices, affidavits, exemption certificates or other communications required
or permitted to be given by either Party to the other Party under this §12.0,
shall be made in writing and sent postage prepaid by registered mail return
receipt requested.  All notices shall be effective upon receipt. All notices
sent pursuant to this Section shall be directed to the following:



To Windstream:
Windstream
Attn:  Director State and Local Taxes
4001 Rodney Parham Road
1170 B1F03-70A
Little Rock, AR 72212


Copy to:
Windstream
Staff Manager - Interconnection Services
4001 Rodney Parham Road
1170 B3F03-84A
Little Rock, AR 72212


 
To SouthEast:



Southeast Telephone, Inc.
106 Scott Avenue
Pikeville, AR 41501


  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
General Terms & Conditions
Page 13



 
12.8
Either Party may unilaterally change its designated representative and/or
address, telephone contact number or facsimile number for the receipt of notices
by giving seven (7) days' prior written notice to the other Party in compliance
with this Section.



13.0
Force Majeure



 
13.1
Except as otherwise specifically provided in this Agreement, neither Party shall
be liable for delays or failures in performance resulting from acts or
occurrences beyond the reasonable control of such Party, regardless of whether
such delays or failures in performance were foreseen or foreseeable as of the
date of this Agreement, including, without limitation: fire, explosion, power
failure, acts of God, war, revolution, civil commotion, or acts of public
enemies; epidemics, riots, insurrections, earthquakes, tornadoes, hurricanes,
nuclear accidents, floods, or labor unrest, including, without limitation
strikes, slowdowns, picketing or boycotts or delays caused by the other Party or
by other service or equipment vendors; or any other similar circumstances beyond
the Party's reasonable control.  In such event, the Party affected shall, upon
giving prompt notice to the other Party, be excused from such performance on a
day-to-day basis to the extent of such interference (and the other Party shall
likewise be excused from performance of its obligations on a day-for-day basis
to the extent such Party's obligations relate to the performance so interfered
with).  The affected Party shall use its reasonable commercial efforts to avoid
or remove the cause of nonperformance and both Parties shall proceed to perform
with dispatch once the causes are removed or cease.



14.0
Publicity



 
14.1
The Parties agree not to use in any advertising or sales promotion, press
releases or other publicity matters, any endorsements, direct or indirect quotes
or pictures implying endorsement by the other Party or any of its employees
without such Party's prior written approval. The Parties will submit to each
other for written approval, prior to publication, all such publicity endorsement
matters that mention or display the other's name and/or marks or contain
language from which a connection to said name and/or marks may be inferred or
implied.



 
14.2
Neither Party will offer any services using the trademarks, service marks, trade
names, brand names, logos, insignia, symbols or decorative designs of the other
Party or its affiliates without the other Party’s written authorization.



15.0
Network Maintenance and Management



 
15.1
The Parties will work cooperatively to implement this Agreement.  The Parties
will exchange appropriate information (e.g., maintenance contact numbers,
network information, information required to comply with law enforcement and
other security agencies of the Government, etc.) to achieve this desired
reliability, subject to the confidentiality provisions herein.



 
15.2
Each Party will provide a 24-hour contact number for Network Traffic Management
issues to the other's surveillance management center.  A facsimile (FAX) number
must also be provided to facilitate event notifications for planned mass calling
events.  Additionally, both Parties agree that they will work cooperatively to
ensure that all such events will attempt to be conducted in such a manner as to
avoid disruption or loss of service to other End Users.



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
General Terms & Conditions
Page 14



15.2.1     24 Hour Network Management Contact:


For Windstream:


Contact Number:                                                800-800-6609


For SouthEast:


Contact Number:                                                _____________


 
15.3
Neither Party will use any service provided under this Agreement in a manner
that impairs the quality of service to other carriers or to either Party’s
subscribers.  Either Party will provide the other Party notice of said
impairment at the earliest practicable time.



16.0
Law Enforcement and Civil Process




 
16.1
Intercept Devices



Local and federal law enforcement agencies periodically request information or
assistance from local telephone service providers.  When either Party receives a
request associated with a Customer of the other Party, the receiving Party will
refer such request to the appropriate Party, unless the request directs the
receiving Party to attach a pen register, trap-and-trace or form of intercept on
the Party's own facilities, in which case that Party will comply with any valid
requirement, to the extent the receiving Party is able to do so; if such
compliance requires the assistance of the other Party such assistance will be
provided.



 
16.2
Subpoenas



If a Party receives a subpoena for information concerning an End User the Party
knows to be an End User of the other Party, the receiving Party will refer the
subpoena to the requesting entity with an indication that the other Party is the
responsible company.  In the event a Party requests (requesting Party) that the
other Party provide (providing Party) the information requested in the subpoena,
the requesting Party shall pay the providing Party all costs of providing such
information.



 
16.3
Law Enforcement Emergencies



If a Party receives a request from a law enforcement agency to implement at its
switch a temporary number change, temporary disconnect, or one-way denial of
outbound calls for an End User of the other Party, the receiving Party will
comply so long as it is a valid emergency request.  Neither Party will be held
liable for any claims or damages arising from compliance with such requests, and
the Party serving the End User agrees to indemnify and hold the other Party
harmless against any and all such claims.


 
16.3.1
The Parties will provide five (5) day a week 8:00 a.m. to 5:00 p.m. installation
and information retrieval pertaining to lawful, manual traps and information
retrieval on Customer invoked CLASS services pertaining to non-emergency calls
such as annoyance calls.  The Parties will provide assistance twenty-four (24)
hours per day for situations involving immediate threat of life or at the
request of law enforcement officials.  The Parties will provide a twenty-four
(24) hour contact number to administer this process.



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
General Terms & Conditions
Page 15



17.0
Changes in Subscriber Carrier Selection



 
17.1
Each Party will abide by applicable state or federal laws and regulations in
obtaining End User authorization prior to changing End User’s Local Service
Provider to itself and in assuming responsibility for any applicable charges as
specified in §258 (b) of the Telecommunications Act of 1996.  Either Party shall
make authorization available to the other Party upon reasonable requests and at
no charge.



 
17.2
Either Party can initiate a challenge to a change in its local exchange service
provider.  If an End User notifies either Party that the End User requests local
exchange service, the Party receiving such request shall be free to immediately
provide service to such End User.



 
17.3
When an End User changes or withdraws authorization, each Party will release
Customer specific facilities in accordance with the Customers’ direction or the
End User’s authorized agent.



 
17.4
Subject to applicable rules, orders, and decisions, Windstream will provide
SouthEast with access to Customer Proprietary Network Information (CPNI) for
Windstream End Users upon SouthEast providing Windstream a signed Letter of
Agency (LOA) for Windstream’s Customer of record, based on SouthEast’s
representation that subscriber has authorized SouthEast to obtain such CPNI.



 
17.4.1
The Parties agree that they will conform to FCC and/or state regulations
regarding the provisioning of CPNI between the Parties, and regarding the use of
that information by the requesting Party.



 
17.4.2
The requesting Party will document End User permission obtained to receive CPNI,
whether or not the End User has agreed to change Local Service Providers.  For
End Users changing service from one Party to the other, specific End User LOAs
may be requested by the Party receiving CPNI requests to investigate possible
slamming incidents, and for other reasons agreed to by the Parties.  The
receiving Party may also request documentation of an LOA if CPNI is requested
and a subsequent service order for the change of local service is not received.



 
17.4.3
CPNI requests will be processed in accordance with the following:



 
17.4.3.1
For Customers with 1-25 lines: two (2) business days.



 
17.4.3.2
For Customers with 26+ lines: three (3) business days.



 
17.4.4
If the Parties do not agree that SouthEast requested CPNI for a specific End
User, or that Windstream has erred in not accepting proof of an LOA, the Parties
may immediately request dispute resolution in accordance with General Terms &
Conditions, §9.0, Dispute Resolution.



 
17.5
Windstream will only accept an LOA for an Windstream Customer of
record.  SouthEast may not delegate its obligation to obtain written
authorization from Windstream’s Customer of record to a third party.

 
18.0
Amendments or Waivers



 
18.1
Except as otherwise provided in this Agreement, no amendment to this Agreement
will be effective unless the same is in writing and signed by an authorized
representative of each Party. In addition, no course of dealing or failure of a
Party strictly to enforce any term, right or condition of this Agreement will be
construed as a waiver of such term, right, or condition.  The Parties recognize
that Windstream is a 2 % Rural Telephone Company and is entitled to all rights
afforded   2% Rural Telephone Companies under the Act including, but not limited
to, exemptions, suspensions, and modifications under 47 USC § 251(f).  This
Agreement does not affect, and Windstream does not waive, any rights including,
but not limited to, the rights afforded Windstream under 47 USC § 251(f).  The
Parties enter into this Agreement without prejudice to any positions they have
taken previously, or may take in the future in any legislative, regulatory,
other public forum, contract negotiation, bona fide request, or arbitration
addressing any matters, including matters related to the types of arrangements
prescribed by this Agreement.



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
General Terms & Conditions
Page 16



19.0
Authority



 
19.1
Each person whose signature appears below represents and warrants that they have
the authority to bind the Party on whose behalf they executed this Agreement.



20.0
Binding Effect



 
20.1
This Agreement will be binding on and inure to the benefit of the respective
successors and permitted assigns of the Parties.



21.0
Consent



 
21.1
Where consent, approval, or mutual Agreement is required of a Party, it will not
be unreasonably withheld or delayed.



22.0
Expenses



 
22.1
Except as specifically set out in this Agreement, each Party will be solely
responsible for its own expenses involved in all activities related to the
subject of this Agreement.



23.0
Headings



 
23.1
The headings in this Agreement are inserted for convenience and identification
only and will not be considered in the interpretation of this Agreement.



24.0
Relationship of Parties



 
24.1
This Agreement will not establish, be interpreted as establishing, or be used by
either Party to establish or to represent their relationship as any form of
agency, partnership or joint venture.  Neither Party will have any authority to
bind the other Party, nor to act as an agent for the other Party unless written
authority, separate from this Agreement, is provided.  Nothing in the Agreement
will be construed as providing for the sharing of profits or losses arising out
of the efforts of either or both of the Parties.  Nothing herein will be
construed as making either Party responsible or liable for the obligations and
undertakings of the other Party.



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
General Terms & Conditions
Page 17



25.0
Conflict of Interest



 
25.1
The Parties represent that no employee or agent of either Party has been or will
be employed, retained, paid a fee, or otherwise received or will receive any
personal compensation or consideration from the other Party, or any of the other
Party’s employees or agents in connection with the arranging or negotiation of
this Agreement or associated documents.



26.0
Multiple Counterparts



 
26.1
This Agreement may be executed in multiple counterparts, each of which will be
deemed an original but all of which will together constitute but one, and the
same document.



27.0
Third Party Beneficiaries



 
27.1
Except as may be specifically set forth in this Agreement, this Agreement does
not provide and will not be construed to provide third parties with any remedy,
claim, liability, reimbursement, cause of action, or other privilege.



28.0
Regulatory Approval



 
28.1
Each Party agrees to cooperate with the other Party and with any regulatory
agency to obtain regulatory approval.  During the term of this Agreement, each
Party agrees to continue to cooperate with the other Party and any regulatory
agency so that the benefits of this Agreement may be achieved.



 
28.2
Upon execution of this Agreement, it shall be filed with the appropriate state
regulatory agency pursuant to the requirements of §252 of the Act.  If the state
regulatory agency imposes any filing(s) or public interest notice(s) regarding
the filing or approval of the Agreement, SouthEast shall assume sole
responsibility in making such filings or notices.  All costs associated with the
aforementioned filing(s) or notice(s) shall borne by SouthEast.  Notwithstanding
the foregoing, this Agreement shall not be submitted for approval by the
appropriate state regulatory agency unless and until such time as SouthEast is
duly certified as a local exchange carrier in such state, except as otherwise
required by a Commission.



29.0
Trademarks and Trade Names



 
29.1
Each Party warrants that, to the best of its knowledge, the services provided
under this Agreement do not or will not violate or infringe upon any patent,
copyright, trademark, or trade secret rights of any other persons.



 
29.2
Except as specifically set out in this Agreement, nothing in this Agreement will
grant, suggest, or imply any authority for one Party to use the name,
trademarks, service marks, or trade names of the other Party for any purpose
whatsoever, absent written consent of the other Party.



30.0
Regulatory Authority



 
30.1
Each Party will be responsible for obtaining and keeping in effect all Federal
Communications Commission, state regulatory commission, franchise authority and
other regulatory approvals that may be required in connection with the
performance of its obligations under this Agreement.  Each Party will reasonably
cooperate with the other Party in obtaining and maintaining any required
approvals necessary for fulfilling its obligations under this Agreement.



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
General Terms & Conditions
Page 18



31.0
Verification Reviews



 
31.1
Subject to each Party’s reasonable security requirements and except as may be
otherwise specifically provided in this Agreement, either Party may audit the
other Party’s relevant books, records and other documents pertaining to services
provided under this Agreement once in each Contract Year solely for the purpose
of evaluating the accuracy of the other Party’s billing and invoicing. Such
audit will take place at a time and place agreed on by the Parties no later than
sixty (60) days after notice thereof.



 
31.2
The review will consist of an examination and verification of data involving
records, systems, procedures and other information related to the services
performed by either Party as related to settlement charges or payments made in
connection with this Agreement as determined by either Party to be reasonably
required.  Each Party shall maintain reasonable records for a minimum of twelve
(12) months and provide the other Party with reasonable access to such
information as is necessary to determine amounts receivable or payable under
this Agreement.



 
31.3
Adjustments, credits, or payments shall be made and any corrective action shall
commence within thirty (30) days from the Requesting Party’s receipt of the
final audit report to compensate for any errors or omissions which are disclosed
by such audit and are agreed to by the Parties.  Audit findings may be applied
retroactively for no more than twelve (12) months from the date the audit
began.  Interest shall not exceed one and one-half (1 ½%) of the highest
interest rate allowable by law for commercial transactions shall be assessed and
shall be computed by compounding daily from the time of the overcharge, not to
exceed twelve (12) months from the date the audit began to the day of payment or
credit.  Any disputes concerning audit results will be resolved pursuant to the
Dispute Resolution procedures described in §9.0 of this Agreement.



 
31.4
Each Party will cooperate fully in any such audit, providing reasonable access
to any and all appropriate employees and books, records and other documents
reasonably necessary to assess the accuracy of the Party’s bills.



 
31.5
Verification reviews will be limited in frequency to once per twelve (12) month
period, with provision for staged reviews, as mutually agreed, so that all
subject matters are not required to be reviewed at the same time.  Verification
reviews will be scheduled subject to the reasonable requirements and limitations
of the audited Party and will be conducted in a manner that will not interfere
with the audited Party’s business operations.



 
31.6
The Party requesting a verification review shall fully bear its costs associated
with conducting a review.  The Party being reviewed will provide access to
required information, as outlined in this Section, at no charge to the reviewing
Party.  Should the reviewing Party request information or assistance beyond that
reasonably required to conduct such a review, the Party being reviewed may, at
its option, decline to comply with such request or may bill actual costs
incurred in complying subsequent to the concurrence of the reviewing Party.



 
31.7
For purposes of conducting an audit pursuant to this Agreement, the Parties may
employ other persons or firms for this purpose (so long as said Parties are
bound by this Agreement).  The Parties will bear their own reasonable expenses
associated with the audit.



 
31.8
Information obtained or received by either Party in conducting the audit
described in §31.0 shall be subject to the confidentiality provisions of §6.0 of
this Agreement, whether or not marked as confidential.

 
  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
General Terms & Conditions
Page 19



32.0
Complete Terms



 
32.1
This Agreement sets forth the entire understanding and supersedes prior
Agreements between the Parties relating to the subject matter contained herein
and merges all prior discussions between them, and neither Party shall be bound
by any definition, condition, provision, representation, warranty, covenant or
promise other than as expressly stated in this Agreement or as is
contemporaneously or subsequently set forth in writing and executed by a duly
authorized officer or representative of the Party to be bound thereby.



33.0
Cooperation on Preventing End User Fraud



 
33.1
The Parties agree to cooperate with one another to investigate, minimize, and
take corrective action in cases of fraud.  The Parties' fraud minimization
procedures are to be cost-effective and implemented so as not to unduly burden
or harm one Party as compared to the other Party.



 
33.2
In cases of suspected fraudulent activity by an End User, at a minimum, the
cooperation referenced in the above paragraph will include providing to the
other Party, upon request, information concerning End Users who terminate
services to that Party without paying all outstanding charges.  The Party
seeking such information is responsible for securing the End User's permission
to obtain such information.



34.0
Notice of Network Changes



 
34.1
The Parties agree to provide each other with reasonable notice consistent with
applicable FCC rules of changes in the information necessary for the
transmission and routing of services using the other Party’s facilities or
networks, as well as other changes that affect the interoperability of those
respective facilities and networks.  Nothing in this Agreement is intended to
limit either Party’s ability to upgrade or modify its network, including without
limitation, the incorporation of new equipment, new software or otherwise so
long as such upgrades are not inconsistent with the Parties’ obligations under
this Agreement.



35.0
Modification of Agreement



 
35.1
If SouthEast changes its name or makes changes to its company structure or
identity due to a merger, acquisition, transfer or any other reason, it is the
responsibility of SouthEast to notify Windstream of said change and request that
an amendment to this Agreement, if necessary, be executed to reflect said
change.

 
36.0
Responsibility of Each Party



 
36.1
Each Party is an independent contractor, and has and hereby retains the right to
exercise full control of and supervision over its own performance of its
obligations under this Agreement and retains full control over the employment,
direction, compensation and discharge of its employees assisting in the
performance of such obligations.  Each Party will be solely responsible for all
matters relating to payment of such employees, including compliance with social
security taxes, withholding taxes and all other regulations governing such
matters.  Each Party will be solely responsible for proper handling, storage,
transport and disposal at its own expense of all (i) substances or materials
that it or its contractors or agents bring to, create or assume control over at
Work Locations or, (ii) waste resulting therefrom or otherwise generated in
connection with its or its contractors' or agents' activities at the Work
Locations.  Subject to the limitations on liability and except as otherwise
provided in this Agreement, each Party will be responsible for (i) its own acts
and performance of all obligations imposed by applicable law in connection with
its activities, legal status and property, real or personal and, (ii) the acts
of its own affiliates, employees, agents and contractors during the performance
of the Party's obligations hereunder.



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
General Terms & Conditions
Page 20



37.0
INTENTIONALLY LEFT BLANK



38.0
Governmental Compliance



 
38.1
Each Party will comply at its own expense with all applicable law that relates
to i) its obligations under or activities in connection with this Agreement; of
ii) its activities undertaken at, in connection with or relating to Work
Locations. The Parties agree to indemnify, defend, (at the other Party's
request) and save harmless the other Party, each of its officers, directors and
employees from and against any losses, damages, claims, demands, suits,
liabilities, fines, penalties, and expenses (including reasonable attorneys'
fees) that arise out of or result from i) its failure or the failure of its
contractors or agents to so comply or ii) any activity, duty or status of it or
its contractors or agents that triggers any legal obligation to investigate or
remediate environmental contamination.



39.0
Responsibility for Environmental Contamination



 
39.1
SouthEast will in no event be liable to Windstream for any costs whatsoever
resulting from the presence or release of any Environmental Hazard that
SouthEast did not introduce to the affected work location.  Windstream will
indemnify, defend (at SouthEast's request) and hold harmless SouthEast, each of
its officers, directors and employees from and against any losses, damages,
claims, demands, suits, liabilities, fines, penalties and expenses (including
reasonable attorneys' fees) that arise out of or result from (i) any
Environmental Hazard that Windstream, its contractors or agents introduce to the
Work Locations or (ii) the presence or release of any Environmental Hazard for
which Windstream is responsible under applicable law.



 
39.2
Windstream will in no event be liable to SouthEast for any costs whatsoever
resulting from the presence or release of any Environmental Hazard that
Windstream did not introduce to the affected work location.  SouthEast will
indemnify, defend (at Windstream's request) and hold harmless Windstream, each
of its officers, directors and employees from and against any losses, damages,
claims, demands, suits, liabilities, fines, penalties and expenses (including
reasonable attorneys' fees) that arise out of or result from i) any
Environmental Hazard that SouthEast, its contractors or agents introduce to the
Work Locations or ii) the presence or release of any Environmental Hazard for
which SouthEast is responsible under applicable law.



40.0
Subcontracting



 
40.1
If a Party through a subcontractor performs any obligation under this Agreement,
such Party will remain fully responsible for the performance of this Agreement
in accordance with its terms, including any obligations either Party performs
through subcontractors, and each Party will be solely responsible for payments
due the Party's subcontractors.  No subcontractor will be deemed a third party
beneficiary for any purposes under this Agreement.  Any subcontractor who gains
access to Confidential Information covered by this Agreement will be required by
the subcontracting Party to protect such Confidential Information to the same
extent the subcontracting Party is required to protect the same under the terms
of this Agreement.



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
General Terms & Conditions
Page 21



41.0
Referenced Documents



 
41.1
Whenever any provision of this Agreement refers to a technical reference,
technical publication, any publication of telecommunications industry
administrative or technical standards, Windstream handbooks and manuals, or any
other document specifically incorporated into this Agreement, it will be deemed
to be a reference to the most recent version or edition (including any
amendments, supplements, addenda, or successors) of each document that is in
effect, and will include the most recent version or edition (including any
amendments, supplements, addenda, or successors) of each document incorporated
by reference in such a technical reference, technical publication, or
publication of industry standards.  However, if such reference material is
substantially altered in a more recent version to significantly change the
obligations of either Party as of the Effective Date of this Agreement and the
Parties are not in Agreement concerning such modifications, the Parties agree to
negotiate in good faith to determine how such changes will impact performance of
the Parties under this Agreement, if at all.  Until such time as the Parties
agree, the provisions of the last accepted and unchallenged version will remain
in force.



42.0
Severability



 
42.1
If any term, condition or provision of this Agreement is held to be invalid or
unenforceable for any reason, such invalidity or unenforceability will not
invalidate the entire Agreement, unless such construction would be
unreasonable.  The Agreement will be construed as if it did not contain the
invalid or unenforceable provision or provisions, and the rights and obligations
of each Party will be construed and enforced accordingly; provided, however,
that in the event such invalid or unenforceable provision or provisions are
essential elements of this Agreement and substantially impair the rights or
obligations of either Party, the Parties will promptly negotiate a replacement
provision or provisions.  If impasse is reached, the Parties will resolve said
impasse under §9.0, Dispute Resolution.



43.0
Survival of Obligations



 
43.1
Any liabilities or obligations of a Party for acts or omissions prior to the
cancellation or termination of this Agreement, any obligation of a Party under
the provisions regarding indemnification, Confidential Information, limitations
on liability, and any other provisions of this Agreement which, by their terms,
are contemplated to survive (or to be performed after) termination of this
Agreement, will survive cancellation or termination thereof.



44.0
Governing Law



 
44.1
This Agreement shall be governed by and construed in accordance with federal
law, the Act, and the FCC’s Rules and Regulations, except insofar as state law
may control any aspect of this Agreement, in which case the domestic laws of
Kentucky, without regard to its conflicts of laws principles, shall govern. The
Parties submit to personal jurisdiction in Kentucky.



45.0
Other Obligations of SouthEast



 
45.1
To establish service and provide efficient and consolidated billing to
SouthEast, SouthEast is required to provide a CLEC Profile, which includes its
authorized and nationally recognized Operating Company Number (“OCN”), to
establish SouthEast’s billing account.  SouthEast will be provided with a
billing account number (“BAN”) for each CLEC Profile submitted.  SouthEast will
pay Windstream $380.00 for the establishment of each billing account number
(“BAN”).



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
General Terms & Conditions
Page 22



 
45.2
SouthEast shall use Windstream’s electronic operations support system access
platform (Windstream Express) to submit orders and requests for maintenance and
repair of services, and to engage in other pre-ordering, ordering, provisioning,
maintenance and repair transactions.  If Windstream has not deployed an
electronic capability, SouthEast shall use such other processes as Windstream
has made available for performing such transaction (including, but not limited,
to submission of orders by telephonic facsimile transmission and placing trouble
reports by voice telephone transmission).  If SouthEast chooses to submit orders
manually, when Windstream’s electronic operations support system access platform
(Windstream Express) is available, SouthEast will pay a manual order charge as
reflected in the applicable Windstream tariff.



 
45.3
SouthEast represents and covenants that it will only use Windstream Express
pursuant to this Agreement for services related to UNEs, resold services or
other services covered by this Agreement, for which this Agreement contains
explicit terms, conditions and rates and will not provide its access to a third
party..



 
45.4
A service order processing charge (Service Order Charge) will be applied to each
service order issued by Windstream to process a request for installation,
disconnection, rearrangement, or changes to orders or existing service pursuant
to this Agreement.



46.0
Customer Inquiries



 
46.1
Each Party will refer all questions regarding the other Party’s services or
products directly to the other Party at a telephone number specified by that
Party.



 
46.2
Each Party will ensure that all of their representatives who receive inquiries
regarding the other Party’s services or products:  (i) provide the numbers
described in §46.1; and (ii) do not in any way disparage or discriminate against
the other Party or its services or products.



47.0
Disclaimer of Warranties



 
47.1
EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THIS AGREEMENT, NEITHER PARTY MAKES
ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED
TO ANY WARRANTY AS TO MERCHANTABILITY OR FITNESS FOR INTENDED OR PARTICULAR
PURPOSE WITH RESPECT TO SERVICES PROVIDED HEREUNDER.  ADDITIONALLY, NEITHER
PARTY ASSUMES ANY RESPONSIBILITY WITH REGARD TO THE CORRECTNESS OF DATA OR
INFORMATION SUPPLIED BY THE OTHER PARTY WHEN THIS DATA OR INFORMATION IS
ACCESSED AND USED BY A THIRD PARTY.



48.0
Territory

This Agreement applies to the exchange serving areas listed below in which
Windstream is authorized and operates as an Incumbent Local Exchange Carrier in
the Commonwealth of Kentucky.  This Agreement shall have no application within
any Windstream exchange service areas other than those Windstream exchange
service areas listed below.


  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
General Terms & Conditions
Page 23



Included Windstream Exchange Service Areas:


Ashland
Evarts
Lancaster
Oneida
Augusta
Ewing
Leatherwood
Owingsville
Barbourville
Faubush
Lebanon
Paint Lick
Berea
Fernleaf
Lewisburg
Russell
Bradfordsville
Flat Lick
Liberty
Salt Lick
Brodhead
Flemingsburg
Livinston
Science Hill
Brooksville
Garrison
London
Sharpsburg
Bryantsville
Germantown
Loretto
Shopville
Burkesville
Grayson
Manchester
Somerset
Burnside
Greensburg
Mays Lick
Southshore
Campbellsville
Greenup
Meads
Tollesboro
Catlettsburg
Hazard
Morehead
Vanceburg
Columbia
Hillsboro
Mt. Olive
Versailles
Cumberland
Hustonville
Mt. Vernon
Vicco
Dover
Irvine
Nancy
Washington
E Bernstadt
Jenkins
Nicholasville
White Lily
Eubank
Johnsville
Olive Hill
Wilmore



49.0
INTENTIONALLY LEFT BLANK



50.0
INTENTIONALLY LEFT BLANK



51.0
INTENTIONALLY LEFT BLANK



52.0
INTENTIONALLY LEFT BLANK



53.0
Definitions and Acronyms



 
53.1
Definitions



For purposes of this Agreement, certain terms have been defined in Attachment
20: Definitions and elsewhere in this Agreement to encompass meanings that may
differ from, or be in addition to, the normal connotation of the defined word.
Unless the context clearly indicates otherwise, any term defined or used in the
singular will include the plural.  The words "will" and "shall" are used
interchangeably throughout this Agreement and the use of either connotes a
mandatory requirement.  The use of one or the other will not mean a different
degree of right or obligation for either Party.  A defined word intended to
convey its special meaning is capitalized when used.


 
53.2
Acronyms



Other terms that are capitalized and not defined in this Agreement will have the
meaning in the Act.  For convenience of reference only, Attachment 21: Acronyms
provides a list of acronyms used throughout this Agreement.


  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
General Terms & Conditions
Page 24



54.0
INTENTIONALLY LEFT BLANK



55.0
INTENTIONALLY LEFT BLANK



56.0
INTENTIONALLY LEFT BLANK



58.0
Other Requirements and Attachments



 
58.1
This Agreement incorporates a number of listed Attachments, which, together with
their associated Appendices, Exhibits, and Addenda, constitute the entire
Agreement between the Parties.



 
58.1.1
Each Party agrees that if at anytime a discrepancy arises between the General
Terms and Conditions and one of the Attachments, the Attachments will control.



 
58.1.2
Appended to this Agreement and incorporated herein are the Attachments listed
below.  To the extent that any definitions, terms or conditions in any given
Attachment differ from those contained in the main body of this Agreement, those
definitions, terms or conditions will supersede those contained in the main body
of this Agreement, but only in regard to the services or activities listed in
that particular Attachment.  In particular, if an Attachment contains a term
length that differs from the term length in the main body of this Agreement, the
term length of that Attachment will control the length of time that services or
activities are to occur under the Attachment, but will not affect the term
length of other attachments.



  
SouthEast Telephone, Inc.
DATE



 
 

--------------------------------------------------------------------------------

 


General Terms & Conditions
Page 25



THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION, WHICH MAY BE ENFORCED
BY THE PARTIES.


IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of this _27_ day of April, 2007.


SouthEast Telephone, Inc.
   
Windstream
           
  
   
William F. Kreutz
 
Print Name
   
Print Name
           
/s/  Darrell Maynard
4/7/2007
 
/s/  William F. Kreutz
5/4/07
Sign Name:
Date
 
Sign Name:
Date
         
President
   
Vice President – Regulatory Strategies
 
Position/Title
   
Position/Title
 
SouthEast Telephone, Inc.
    Windstream



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 1: INTENTIONALLY LEFT BLANK
Page 26



ATTACHMENT 1: INTENTIONALLY LEFT BLANK


  
SouthEast Telephone, Inc.
DATE



 
 

--------------------------------------------------------------------------------

 


Attachment 2: Resale
Page 27



ATTACHMENT 2: RESALE


All services made available to SouthEast by Windstream for resale by SouthEast
pursuant to the Agreement (Resale Services) will be subject to the terms and
conditions set forth in the Agreement and in this Attachment 2:
Resale.  SouthEast may purchase resale services pursuant to this Attachment in
all of Windstream’s service areas as defined in Windstream’s tariff.


1.0
General Provisions



 
1.1
Resale Services will be made available to SouthEast by Windstream.



 
1.2
The applicable rules, regulations and rates in the Windstream Local Exchange
Tariff shall be applicable to Resale Services and to the extent of conflict
herewith this Agreement shall control.



 
1.3
SouthEast will be the Customer of record for all services purchased from
Windstream, pursuant to this Agreement.  Except as specified herein, Windstream
will take service orders from, bill and collect payment from SouthEast for all
services purchased pursuant to this Agreement.



 
1.4
SouthEast will be Windstream's single point of contact for all services
purchased pursuant to this Agreement.



 
1.5
SouthEast may resell Windstream services only within the Windstream local
service area as specified in the appropriate Windstream tariff.



 
1.6
Except where otherwise explicitly provided in the Windstream Local Exchange
Tariff, SouthEast shall not permit the sharing of a service by multiple End
Users or the aggregation of traffic from multiple End Users onto a single
service.



 
1.7
SouthEast shall resell telecommunications services only to the same class of
Customers to which Windstream sells the services; e.g. residential service may
not be resold to business Customers.



 
1.8
SouthEast shall not use a resold service to avoid the rates, terms and
conditions of Windstream’s Local Exchange Tariff, as applicable.



 
1.9
SouthEast shall not use resold local exchange telephone service to provide
access services to Interexchange Carriers (IXCs), wireless carriers, competitive
access providers (CAPs), or other telecommunication service providers.



 
1.10
Subject to the availability of facilities, Windstream shall provide Resale
Services to SouthEast pursuant to this Agreement.



 
1.11
SouthEast has no right to the telephone number or any other call number
designation associated with services furnished by Windstream, and no right to
the continuance of service through any particular central office or
number.  Windstream reserves the right to change numbers or the central office
designation associated with such numbers, or both, whenever Windstream deems it
necessary to do so in the conduct of its business.



 
1.12
Service is furnished to SouthEast on the condition that it will not be used for
any unlawful purpose.



 
1.13
Service will be discontinued if any law enforcement agency advises that the
service is being used in violation of the law.



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 2: Resale
Page 28



 
1.14
Windstream can refuse service when it has grounds to believe that service will
be used in violation of the law.



 
1.15
Windstream accepts no responsibility for any unlawful act committed by SouthEast
or its End Users as part of providing service to SouthEast for purposes of
resale or otherwise.



 
1.16
Windstream is authorized, but not required to cooperate with law enforcement
agencies with respect to their investigation of any alleged unlawful activity of
SouthEast or its End Users.  Law enforcement agency subpoenas and court orders
regarding the End Users of SouthEast will be directed to SouthEast.  Windstream
shall be entitled to bill SouthEast for any cost associated with complying with
any requests by law enforcement agencies regarding SouthEast or SouthEast’s End
Users.



 
1.17
White Page Directory Services shall be provided as set forth in Attachment 9 -
White Page Directories.



 
1.18
Interexchange carried traffic (e.g. sent-paid, information services and
alternate operator services messages) received by Windstream with respect to
SouthEast end-user accounts will be returned to the IXC as unbillable, and will
not be passed on to SouthEast for billing. An unbillable code returned with
those messages to the carrier will indicate that the messages originated from a
resold account and will not be billed by Windstream.



 
1.19
All necessary information with respect to an end-user, including telephone
number, requested service dates, and products and services desired will be
provided to Windstream by SouthEast in accordance with the practices and
procedures established by Windstream.



 
1.20
Except as otherwise provided in this Agreement, if Windstream notifies SouthEast
in writing of a violation of a provision of this Agreement, SouthEast shall have
thirty (30) days from notice to correct the violation and notify Windstream in
writing that the violation has been corrected.



 
1.21
Windstream shall continue to have the right to serve and market directly to any
End User within Windstream’s service area, including but not limited to
SouthEast’s End Users.  Windstream shall have the right to continue to directly
market its own telecommunications products and services, and in doing so may
establish independent relationships with SouthEast’s End Users.



 
1.22
SouthEast shall not interfere with the right of any person or entity to obtain
service directly from Windstream.



 
1.23
The circuits, facilities or equipment provided by any person or entity other
than Windstream and use, operation, maintenance or installation thereof shall
not:



 
1.23.1
interfere with or impair service over any facilities of Windstream, its
affiliates, or its connecting and concurring carriers involved in its service;



 
1.23.2
cause damage to plant;



 
1.23.3
impair the privacy of any communications; or



 
1.23.4
create hazards to any employees or the public.



 
1.24
SouthEast assumes the responsibility of notifying Windstream regarding any less
than standard operations with respect to services provided by SouthEast.



 
1.25
Facilities and/or equipment utilized by Windstream to provide service to
SouthEast shall remain the property of Windstream.



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 2: Resale
Page 29



 
1.26
Windstream will provide Customer record information to SouthEast, only after
SouthEast has provided Windstream the appropriate Letter(s) of Authorization
(LOA) from the relevant Customer.  Windstream may provide Customer record
information to SouthEast via Windstream Express.



 
1.27
All costs incurred by Windstream for providing services to SouthEast that are
not covered in the Windstream tariffs shall be recovered from SouthEast for
utilizing such services.



 
1.28
The Parties agree that this Agreement shall not be proffered by either Party in
another jurisdiction or proceeding as evidence of any concession or as a waiver
of any position taken by the other Party in that jurisdiction or for any other
purpose.



 
1.29
The rates applicable to SouthEast for purchase of services from Windstream for
resale shall be the retail rate for the telecommunications services as provided
in Windstream’s applicable Local Exchange Tariff.

 
2.0
General Obligations



 
2.1
Windstream shall attempt to implement SouthEast service orders within the same
time intervals that Windstream uses to implement service orders for similar
services for its own End Users.



 
2.2
The appropriate Windstream trouble reporting centers shall accept SouthEast
trouble reports with respect to SouthEast End Users services 24 hours a day, 7
days a week.  SouthEast will be assigned a Customer contact center when initial
service Agreements are made.  SouthEast End Users calling Windstream will be
referred to SouthEast at the number provided by SouthEast.



 
2.3
If Windstream determines that an unauthorized change in local service by a local
service provider has occurred, Windstream will reestablish service with the
appropriate local service provider, and will assess against the local service
provider an unauthorized change charge similar to that described in the
Windstream F.C.C. Tariff No. 1.  Appropriate nonrecurring charges, as set forth
in the Local Exchange Tariff as applicable, will also be assessed to the local
service provider.



 
2.4
To the extent allowable by law, SouthEast shall be responsible for Primary
Interexchange Carrier (PIC) change charges associated with such local exchange
line.  These charges will be assessed regardless if the SouthEast or the End
User made the change.  SouthEast shall pay for PIC changes at the tariffed rate.



 
2.5
SouthEast shall resell the services provided herein only in those service areas
in which such Resale Services or any feature or capability thereof are offered
at retail by Windstream as the incumbent local exchange carrier to its End
Users.



 
2.6
SouthEast is solely responsible for the payment of charges for all service
furnished under this Agreement, including, but not limited to, calls originated
or accepted at SouthEast location and its End Users’ service locations, with the
exception of any retail services provided directly by Windstream to the End User
which Windstream is responsible for billing.



 
2.7
Windstream shall not be responsible for the manner in which the use of Resale
Services or the associated charges are billed to others by SouthEast.  All
applicable rates and charges for such services will be billed to and shall be
the responsibility of SouthEast, with the exception of other retail services
provided directly to the End User by Windstream as described in paragraph 2.6
above.



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 2: Resale
Page 30



 
2.8
If SouthEast does not wish to be responsible for toll, collect, third number
billed, 900 and 976 calls, SouthEast must order blocking services as outlined in
the Windstream Local Exchange Tariff and pay any applicable charges.



 
2.9
SouthEast shall be responsible for providing to its End Users, and to Windstream
a telephone number or numbers that SouthEast End Users can use to contact
SouthEast in the event of service or repair requests.  In the event that
SouthEast End Users contact Windstream with regard to such requests, Windstream
shall provide the End User SouthEast’s contact number and inform the End User to
contact SouthEast.



3.0
Establishment of Service



 
3.1
Upon receiving the applicable certification from the appropriate state
regulatory agency, SouthEast will provide Windstream with the necessary
documentation to enable Windstream to establish a master account for
SouthEast.  Such documentation shall include, but is not limited to, the
Application for Master Account, proof of authority to provide telecommunications
services, an Operating Company Number ("OCN") assigned by the National Exchange
Carriers Association ("NECA"), and a tax exemption certificate, if
applicable.  When necessary deposit requirements are met, Windstream will begin
taking orders from SouthEast for Resale Services.



 
3.2
SouthEast will be charged a Master Account Establishment charge of $380.00.  The
Master Account Establishment charge is a one-time charge that will be applied
for the establishment of each Billing Account Number (“BAN”).



3.3           Service orders will be submitted in the format designated in
Windstream handbooks and manuals.


 
3.4
When Windstream receives notification from SouthEast that a current Windstream
Customer will be subscribing to SouthEast’s services, standard service order
intervals for the appropriate class of service will apply.



 
3.5
Except as required by applicable laws or rules, Windstream will not require End
User confirmation prior to establishing service for SouthEast’s Customers.
SouthEast must, however, be able to demonstrate End User authorization upon
request.



 
3.6
SouthEast will be the single point of contact with Windstream for all subsequent
ordering activity resulting in additions or changes to Resale Services, except
that Windstream will accept a request directly from the End User for conversion
of the End User's service from SouthEast to Windstream, or will accept a request
from another local service provider for conversion of the End User's service
from SouthEast to the other local service provider.



 
3.7
Windstream will provide SouthEast at their request per Customer, blocking of
calls (e.g., toll, 900, international calls, and third party or collect calls)
by line or trunk on an individual switching element basis, to the extent that
Windstream provides such blocking capabilities to its Customers and to the
extent required by law.



 
3.8
When ordering Resale Services via a service order, SouthEast may where
available, order from Windstream separate InterLATA and IntraLATA service
providers (i.e., two PICs) on a line or trunk basis where IntraLATA
presubscription has been introduced.  Windstream will accept PIC change orders
for IntraLATA and long distance services through the Windstream service
provisioning process.



 
3.9
Windstream will provide order format specifications to SouthEast with respect to
all services, features, and functions available and with respect to ancillary
data required by Windstream to provision these services through Windstream
manuals and handbooks.



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 2: Resale
Page 31



4.0
Maintenance of Services




 
4.1
Windstream’s facilities and equipment provided by Windstream shall be maintained
by Windstream.



 
4.2
Windstream will attempt to provide maintenance for all Resale Services ordered
under this Agreement at levels equal to the maintenance provided by Windstream
in serving its Customers.  Windstream technicians will attempt to provide repair
service on Resale Services that is at least equal in quality to that provided to
Windstream Customers; trouble calls from SouthEast will receive response time
and priorities that are at least equal to that of Windstream Customers.



 
4.3
SouthEast or its End Users may not rearrange, move, disconnect, remove or
attempt to repair any facilities owned by Windstream, other than by connection
or disconnection to any interface means used, without the written consent of
Windstream.



 
4.4
SouthEast shall promptly notify Windstream of any situations that arise that may
result in a service problem.



 
4.5
SouthEast will be Windstream’s single point of contact for all repair calls on
behalf of SouthEast’s End Users with respect to Resale Services.  All
misdirected repair calls to Windstream from SouthEast Customers will be given a
recording (or live statement) directing them to call the number designated by
SouthEast.  SouthEast on a reciprocal basis will refer all misdirected repair
calls that SouthEast receives for Windstream Customers to Windstream



 
4.6
SouthEast will contact the appropriate Windstream repair center in accordance
with procedures established by Windstream.  SouthEast will refer repair calls to
Windstream via Windstream Express.



 
4.7
For all repair requests, SouthEast shall adhere to Windstream’s prescreening
guidelines prior to referring the trouble to Windstream.



 
4.8
For purposes of this Section, Resale Services is considered restored or a
trouble resolved when the quality of Resale Services is equal to that provided
before the outage or the trouble occurred.



 
4.9
Windstream will bill SouthEast for handling troubles that are found not to be in
Windstream’s network pursuant to its standard time and material charges.  The
standard time and material charges will be no more than what Windstream charges
to its retail Customers for the same services.



 
4.10
Windstream will provide SouthEast with written escalation procedures for
maintenance resolution to be followed if, in SouthEast’s judgment, any
individual trouble ticket or tickets are not resolved in a timely manner.  The
escalation procedures to be provided thereunder shall include names and
telephone numbers of Windstream management personnel who are responsible for
maintenance issues.



 
4.11
Windstream Maintenance of Service Charges, when applicable, will be billed by
Windstream to SouthEast, and not to SouthEast’s end-user Customers.



 
4.12
Dispatching of Windstream technicians to SouthEast Customer premises shall be
accomplished by Windstream pursuant to a request received from SouthEast.



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 2: Resale
Page 32



 
4.13
When an Windstream employee visits the premises of a SouthEast local Customer,
the Windstream employee will inform the Customer or occupant, directly or
indirectly, that he or she is there acting on behalf of “their local service
provider”.  Materials left at the Customer premises (e.g., a door hanger
notifying the Customer of the service visit) must also inform the Customer that
Windstream was on their premises acting on behalf of “their local service
provider”.



 
4.14
If trouble cannot be cleared without access to SouthEast local Customer’s
premises and the Customer is not at home, the Windstream technician will leave
at the Customer’s premises a non-branded “no access” card requesting the
Customer to call “their local service provider” for rescheduling of repair.



 
4.15
Windstream reserves the right, but is not required, to contact SouthEast’s
Customers for any lawful purpose.



 
4.16
Windstream will perform testing (including trouble shooting to isolate any
problems) of Resale Services purchased by SouthEast in order to identify any new
circuit failure performance problems.

 
5.0
Discontinuance of Service



 
5.1
End User Disconnect Procedures



 
5.1.1
At the request of SouthEast, Windstream will disconnect a SouthEast Customer.



 
5.1.2
All requests by SouthEast for denial or disconnection of an End User for
nonpayment must be provided to Windstream in writing in the manner and format
prescribed by Windstream.



 
5.1.3
SouthEast will be solely responsible for notifying the End User of the proposed
disconnection of service.



 
5.1.4
Upon restoration of the End User’s service, charges will apply and will be the
responsibility of SouthEast.



 
5.1.5
Windstream will continue to process calls made to Windstream for annoyance calls
and will advise SouthEast when it is determined that annoyance calls are
originated from one of their End User's locations.  Windstream shall be
indemnified, defended and held harmless by SouthEast against any claim, loss or
damage arising from providing this information to SouthEast.  It is the
responsibility of SouthEast to take the corrective action necessary with its
Customers who make annoying calls.  Failure to do so will result in Windstream’s
disconnecting the End User's service.



6.0
Dispute Resolution



 
6.1
Notice of Disputes



Notice of a valid contractual dispute must be made through the Windstream
Express System’s billing dispute form , specifically documenting the nature of
the dispute, and must include a detailed description of the underlying dispute
(the “Billing Dispute ”).  Billing Disputes must be submitted via Windstream
Express, on the billing dispute form  or the dispute will not be accepted as a
valid Billing Dispute and therefore denied by the billing Party.  The billing
dispute form must be completed with all fields populated by the disputing Party
or the form will be denied by the billing Party.


  
SouthEast Telephone, Inc.
DATE



 
 

--------------------------------------------------------------------------------

 


Attachment 2: Resale
Page 33



 
6.1.1
Billing Disputes



The billing dispute form must be complete, with all fields populated with the
required information for the billable element in dispute.  If the billing
dispute form is not complete
with all information, the dispute will be denied by the billing Party.  After
receipt of a completed billing dispute form, the billing Party will review to
determine the accuracy of the Billing Dispute.  If the billing Party determines
the dispute is valid, the billing Party will credit the disputing Party’s bill
within thirty (30) calendar days of receipt of the Billing Dispute.  If the
billing Party determines the Billing Dispute is not valid, the disputing Party
may escalate the dispute as outlined in Section 6.1.1.1.


 
6.1.1.1
Resolution of the dispute is expected to occur at the first level of management,
resulting in a recommendation for settlement of the dispute and closure of a
specific billing period.  If the issues are not resolved within the allotted
time frame, the following resolution procedure will be implemented:



 
6.1.1.1.1 
If the dispute is not resolved within thirty (30) calendar days of receipt of
the billing dispute form, the dispute will be escalated to the second level of
management for each of the respective Parties for resolution.  If the dispute is
not resolved within sixty (60) calendar days of the notification date, the
dispute will be escalated to the third level of management for each of the
respective Parties for resolution.



 
6.1.1.1.2 
If the dispute is not resolved within ninety (90) calendar days of the receipt
of the billing dispute form, the dispute will be escalated to the fourth level
of management for each of the respective Parties for resolution.



 
6.1.1.1.3 
Each Party will provide to the other Party an escalation list for resolving
Billing Disputes.  The escalation list will contain the name, title, phone
number, fax number and email address for each escalation point identified in
this section 6.1.1.1.



 
6.1.1.1.4 
If the dispute is not resolved within one hundred twenty (120) days of receipt
of the billing dispute form or either Party is not operating in good faith to
resolve the dispute, the Formal Dispute Resolution process, outlined in section
6.4, may be invoked.



 
6.1.1.2
If the disputing Party disputes charges and the dispute is resolved in favor of
the disputing Party, the billing Party shall credit the bill of the disputing
Party for the amount of the disputed charges by the next billing cycle after the
resolution of the dispute.



 
6.1.1.3
Claims by the disputing Party for damages of any kind will not be considered a
Bona Fide Dispute for purposes of this subsection 6.1.1.



 
6.1.1.4
Any credits due to the disputing Party resulting from the Billing Dispute
process will be applied to the disputing Party's account by the billing Party
immediately upon resolution of the dispute.



 
6.1.1.5
Neither Party shall bill the other Party for charges incurred more than
twelve  (12) months after the service is provided to the non-billing Party.



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 2: Resale
Page 34



 
6.1.2
All Other Disputes



All other disputes (i.e., contractual disputes) shall be valid only if
reasonable within the scope of this Agreement, and the applicable statute of
limitations shall govern such disputes


 
6.2
Alternative to Litigation



 
6.2.1
The Parties desire to resolve disputes arising out of this Agreement without
litigation.  Accordingly, except for action seeking a temporary restraining
order, an injunction, or

similar relief from the PUC related to the purposes of this Agreement, or suit
to compel compliance with this Dispute Resolution process, the Parties agree to
use the following Dispute Resolution procedure with respect to any controversy
or claim arising out of or relating to this Agreement or its breach.


 
6.3
Informal Resolution of Disputes



In the case of any dispute and upon receipt of the billing dispute form each
Party will appoint a duly authorized representative knowledgeable in
telecommunications matters, to meet and negotiate in good faith to resolve any
dispute arising under this Agreement.  The location, form, frequency, duration,
and conclusion of these discussions will be left to the discretion of the
representatives.  Upon Agreement, the representatives may, but are not obligated
to, utilize other alternative dispute resolution procedures such as mediation to
assist in the negotiations.  Discussions and the correspondence among the
representatives for purposes of settlement are exempt from discovery and
production and will not be admissible in the arbitration described below or in
any lawsuit without the concurrence of both Parties.  Documents identified in or
provided with such communications, which are not prepared for purposes of the
negotiations, are not so exempted and, if otherwise admissible, may be admitted
in evidence in the arbitration or lawsuit.  Unless otherwise provided herein, or
upon the Parties’ Agreement, either Party may invoke formal dispute resolution
procedures including arbitration or other procedures as appropriate, not earlier
than thirty (30) days after the date of the billing dispute form, provided the
Party invoking the formal dispute resolution process has in good faith
negotiated, or attempted to negotiate, with the other Party.


 
6.4
Formal Dispute Resolution



 
6.4.1
The Parties agree that all unresolved disputes arising under this Agreement,
including without limitation, whether the dispute in question is subject to
arbitration, may be submitted to PUC for resolution in accordance with its
dispute resolution process and the outcome of such process will be binding on
the Parties, subject to any right to appeal a decision reached by the PUC under
applicable law.



 
6.4.2
If the PUC does not have or declines to accept jurisdiction over any dispute
arising under this Agreement, the dispute may be submitted to binding
arbitration by a single arbitrator pursuant to the Commercial Arbitration Rules
of the American Arbitration Association.  A Party may demand such arbitration in
accordance with the procedures set out in those rules.  Discovery shall be
controlled by the arbitrator and shall be permitted to the extent set out in
this section or upon approval or order of the arbitrator.  Each Party may submit
in writing to a Party, and that Party shall so respond, to a maximum of any
combination of thirty-five (35) (none of which may have subparts) of the
following: interrogatories; demands to produce documents; requests for
admission. Additional discovery may be permitted upon mutual Agreement of the
Parties.  The arbitration hearing shall be commenced within ninety (90) days of
the demand for arbitration. The arbitration shall be held in Kentucky, unless
otherwise agreed to by the Parties or required by the FCC.  The arbitrator shall
control the scheduling so as to process the matter expeditiously.  The Parties
shall submit written briefs five days before the hearing.  The arbitrator shall
rule on the dispute by issuing a written opinion within thirty (30) days after
the close of hearings.  The arbitrator has no authority to order punitive or
consequential damages.  The times specified in this section may be extended upon
mutual Agreement of the Parties or by the arbitrator upon a showing of good
cause.  Judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction.



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 2: Resale
Page 35



 
6.4.3
Each Party shall bear its own costs of these procedures unless the Kentucky PUC
or other presiding arbitrator, if any, rules otherwise.  A Party seeking
discovery shall reimburse the responding Party for the costs of production of
documents (including search time and reproduction costs).



 
6.5
Conflicts



 
6.5.1
The Parties agree that the Dispute Resolution procedures set forth in this
Agreement are not intended to conflict with applicable requirements of the Act
or the state commission with regard to procedures for the resolution of disputes
arising out of this Agreement and do not preclude a Party from seeking relief
under applicable rules or procedures of the PUC.



 
6.6
Arbitration



 
6.6.1
Any disputes involving amounts which represent Fifty Thousand Dollars ($50,000)
or less annually, not resolved pursuant to the informal dispute resolution
procedures set forth in § 6.3 within ninety (90) days of the Dispute Notice
shall be submitted to binding arbitration by a single arbitrator pursuant to the
Commercial Arbitration Rules of the American Arbitration Association.  A Party
may demand such arbitration in accordance with the procedures set out in those
rules.  Discovery shall be controlled by the arbitrator and shall be permitted
to the extent set out in this Section.  Each Party may submit in writing to a
Party, and that Party shall so respond, to a maximum of any combination of
thirty-five (35) (none of which may have subparts) of the following:
interrogatories; demands to produce documents; requests for admission.



 
6.6.2
Additional discovery may be permitted upon mutual Agreement of the Parties.  The
arbitration hearing shall be commenced within ninety (90) days of the demand for
arbitration. The arbitration shall be held in the state capitol of the state
where the Interconnection Services are provided.  The arbitrator shall control
the scheduling so as to process the matter expeditiously.  The Parties shall
submit written briefs five days before the hearing.  The arbitrator shall rule
on the dispute by issuing a written opinion within thirty (30) days after the
close of hearings.  The arbitrator shall have no authority to order punitive or
consequential damages.  The times specified in this Section may be extended upon
mutual Agreement of the Parties or by the arbitrator upon a showing of good
cause.  Judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction.



 
6.7
Costs



Each Party shall bear its own costs of these procedures.  A Party seeking
discovery shall reimburse the responding Party for the costs of production of
documents (including search time and reproduction costs).
 
7.0
Termination of Service to SouthEast



 
7.1
Windstream reserves the right to suspend or terminate service for nonpayment or
in the event of prohibited, unlawful or improper use of facilities or service,
abuse of facilities, or any other violation or noncompliance by SouthEast of the
rules and regulations of the Windstream Local Exchange Tariff.



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 2: Resale
Page 36



 
7.2
Disputes hereunder shall be resolved in accordance with the procedures
identified in § 6.0 Dispute Resolution.  Failure of SouthEast to pay charges
owed to Windstream shall be grounds for termination under this Agreement



 
7.3
Failure of SouthEast to pay all charges, including disputed amounts, shall be
grounds for suspension or termination of this Agreement.  If SouthEast fails to
pay when due, all charges billed to SouthEast under this Agreement , and any
portion of such charges remain unpaid more than fifteen (15) days after the due
date of such charges, Windstream will notify SouthEast in writing that in order
to avoid having service disconnected and or suspension of order acceptance,
SouthEast must remit all charges to Windstream within fifteen (15) days after
receipt of said notice (the “Embargo Notice”).



 
7.4
If any SouthEast  charges remain unpaid at the conclusion of the time period as
set forth in   § 7.3 above (15 days from the due date of such unpaid charges),
Windstream will notify SouthEast, (the “Disconnect Notice”) and the appropriate
commission(s) in writing, pursuant to state public service commission’s rules
and regulations,  that SouthEast's service will be disconnected and SouthEast's
End Users may be switched to Windstream local service and Windstream will
suspend order acceptance. Applicable service establishment charges for switching
End Users from SouthEast to Windstream will be assessed to SouthEast.  In the
case of such discontinuance, all billed charges, as well as applicable
termination charges, shall become due.  If Windstream does not discontinue the
provision of the services involved on the date specified in the fifteen (15) day
Embargo Notice, and SouthEast’s noncompliance continues, nothing contained
herein shall preclude Windstream’s right to discontinue the provisions of the
services to SouthEast without further notice.



 
7.5
Within five (5) calendar days of the transfer to Windstream’s service, (30 days
past SouthEast's due date), Windstream will notify all affected End Users that
because of a SouthEast's failure to pay all charges, their service is now being
provided by Windstream.



 
7.6
After disconnect procedures have begun, Windstream will not accept service
orders from SouthEast until all charges are paid in full, in immediately
available funds.  Windstream will have the right to require a deposit equal to
three (3) months charges (based on the highest previous month of service from
Windstream) prior to resuming service to SouthEast after disconnect for
nonpayment.



 
7.7
Beyond the specifically set out limitations in this Section, nothing herein will
be interpreted to obligate Windstream to continue to provide service to any such
End Users or to limit any and all disconnection rights Windstream may have with
regard to such End Users.



8.0
Billing and Payments



 
8.1
Pursuant to this Agreement, Windstream shall bill SouthEast those charges, which
SouthEast incurs as a result of SouthEast purchasing Resale Services from
Windstream.



 
8.2
Windstream shall provide SouthEast a monthly bill including all charges incurred
by and credits and/or adjustments due to SouthEast for the Resale Services
ordered, established, utilized, discontinued or performed pursuant to this
Agreement.  Each bill provided by Windstream to SouthEast will include:



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 2: Resale
Page 37



 
8.2.1
all non-usage sensitive charges incurred for the period beginning with the day
after the current bill date and extending to, and including, the next bill date;




 
8.2.2
any known unbilled non-usage sensitive charges for prior periods;



 
8.2.3
unbilled usage sensitive charges for the period beginning with the last bill
date and extending up to, but not including, the current bill date; and



 
8.2.4
any known unbilled usage sensitive charges for prior periods. Windstream will
also bill all charges, including but not limited to 911 and E911 charges,
telecommunications relay charges, and franchise fees, to SouthEast.



 
8.3
Any switched access charges associated with Interexchange carrier access to the
resold local exchange lines will be billed by, and due Windstream from the
Interexchange Carrier.



 
8.4
All End User common line (EUCL) charges, subscriber line charges (SLC), or other
similar charges will continue to apply for each local exchange line resold under
this Agreement.  All applicable federal and state rules, tariffs and regulations
associated with such charges shall be applicable, as may be amended from time to
time.



 
8.5
Each Party will provide the other Party at no charge a contact person for the
handling of any Resale Billing questions or problems.



 
8.6
Windstream will render bills each month on established bill days for each of
SouthEast's accounts.



 
8.7
If SouthEast requests an additional copy(ies) of a bill, SouthEast will pay
Windstream a reasonable fee per additional bill copy, unless such copy(ies) was
requested due to errors, omissions, or corrections, or the failure of the
original transmission to comply with the specifications set forth in this
Agreement.



 
8.8
Payment of all charges will be the responsibility of SouthEast.  SouthEast shall
make payment to Windstream for all Resale Services billed.  Windstream is not
responsible for payments not received by SouthEast from SouthEast's
Customer.  Windstream will not become involved in Billing Disputes that arise
between SouthEast and its Customer.  Payments made to Windstream, as payment on
account, will be credited to an accounts receivable master account and not to an
End User's account.



 
8.9
Payment of all charges will be due within thirty (30) days of the invoice date
and payable in immediately available funds.  Payment is considered to have been
made when received by Windstream.

 
9.0
Customer Usage Data



 
9.1
Usage Data with respect to End Users will be provided by Windstream to SouthEast
when the End User has been transferred to SouthEast, and SouthEast purchases
Resale Services from Windstream.



 
9.2
Windstream will provide usage data for SouthEast Customers using
Windstream-provided Resale Services.  Usage Data includes, but is not limited
to, the following categories of information:



 
9.2.1
All record types that are currently processed for Windstream Customers.



 
9.2.2
Use of CLASS/ Custom Features;



 
9.2.3
Station level detail for Windstream - provided CENTREX families of services; and



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 2: Resale
Page 38



 
9.2.4
Complete call detail and complete timing information for Resale Services;



 
9.3
Windstream will provide Usage Data for completed calls only for service
offerings that Windstream records for itself (e.g., Local Measured Services) and
recordings performed on the behalf of Windstream for operator services and
directory assistance.



 
9.4
Windstream will provide Usage Data to SouthEast only for SouthEast
Customers.  Windstream will not submit other carriers’ local usage data as part
of the SouthEast Usage Data.



9.5           Windstream will provide Usage Data in EMI format.


 
9.6
Windstream will include the Working Telephone Number (WTN) of the call
originator on each EMI call record.



 
9.7
End user Customer usage records and station level detail records will be in
packs in accordance with EMI guidelines.



 
9.8
Windstream will transmit formatted Usage Data to SouthEast via CONNECT: Direct
or as otherwise agreed to by the Parties.  SouthEast is responsible for the
connection.

 
 

 
9.9
SouthEast and Windstream will test and certify the CONNECT: Direct interface to
ensure the accurate transmission of Usage Data.  SouthEast will pay to
Windstream a per message charge for Windstream’s transmission of usage data to
SouthEast.



 
9.10
Windstream will provide Usage Data to SouthEast daily (Monday through Friday) on
a time schedule to be determined by the Parties.  By mutual Agreement of both
Parties, this schedule can be amended with thirty (30) days written notice.



 
9.11
Windstream will establish a single point of contact to respond to SouthEast call
usage, data error, and record transmission inquiries.



9.12
Windstream will bill and SouthEast will pay the applicable charges for Usage
Data set forth in this Agreement.  Billing and payment will be in accordance
with the applicable terms and conditions set forth in this Agreement.



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 3: INTENTIONALLY LEFT BLANK
Page 39



ATTACHMENT 3: INTENTIONALLY LEFT BLANK


  
SouthEast Telephone, Inc.
DATE



 
 

--------------------------------------------------------------------------------

 


Attachment 4: Network Interconnection Architecture
Page 40



ATTACHMENT 4: NETWORK INTERCONNECTION ARCHITECTURE
 
1.0
Scope



 
1.1
This Attachment describes the arrangements that may be utilized by the Parties
for interconnection of their respective networks for the transmission and
routing of Telephone Exchange Service and Exchange Access Service pursuant to
§251 of the Act.  Network Interconnection will be provided by the Parties at any
technically feasible point(s) within Windstream’s interconnected network within
a LATA.  SouthEast must establish a point of interconnection at each Windstream
tandem within the LATA.  It is SouthEast’s responsibility to establish
interconnection, pursuant to this Attachment, within Windstream’s interconnected
network within each LATA.  In each Windstream Exchange Area where the Parties
interconnect their networks, the Parties will utilize the interconnection method
as specified below unless otherwise mutually agreed to in writing by the
Parties.  Traffic originated by any third party, not a Party to this Agreement,
delivered to the other Party, regardless of whether such traffic is delivered to
the Party’s End User, is not originating on that Party’s network and may not be
routed through the any interconnection facilities.  The terms “originate” and
“terminate” refer to the end points of a call, regardless of the classification
of the Party’s End User.



 
1.2
Each Party is responsible for the cost, appropriate sizing, operation, and
maintenance of the facilities on its side of each IP.  Each IP must be located
within Windstream’s serving Territory in the LATA in which traffic is
originating.  An IP determines the point up to which the originating Party shall
be responsible for providing at its own expense, the call transport with respect
to its Local traffic and IntraLATA Traffic.



 
1.3
An Interconnection Point ("IP"), as defined in §2.0 of this Attachment will be
designated for each interconnection arrangement established pursuant to this
Agreement.  Street address and/or Vertical and Horizontal (V & H) Coordinates
will be provided to identify each IP.



2.0
Interconnection



 
2.1
Direct interconnection facilities provide for network interconnection between
the Parties at a technically feasible point(s) on Windstream’s interconnected
network within a LATA as described in Section 2.1.1.  SouthEast must establish a
point of interconnection at each Windstream tandem within the LATA.  Traffic
originated by any third party, not a Party to this Agreement, delivered to the
other Party, regardless of whether such traffic is delivered to the Party’s End
User, is not originating on that Party’s network and may not be routed through
the direct interconnection facilities.  Direct interconnection shall be
accomplished by, including but not limited to, one or more of the following
methods: 1) lease arrangements, and 2) jointly provisioned facilities
arrangements.




 
2.1.1
In order to gain connectivity, the IP is required at the following locations:



 
a)
IP at the Windstream Tandem Office where available;

 
b)
IP at the Windstream End Office;

 
c)
IP at the Windstream Access Tandem, where available, or End Office for a
Windstream remote central office.



 
2.1.2
Lease arrangements will be governed by the applicable Windstream interstate,
intrastate or local, special access or private line tariffs under which
SouthEast orders service.



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 4: Network Interconnection Architecture
Page 41



 
2.1.3
Each Party will be responsible for the engineering and construction of its own
network facilities on its side of the IP, however, should Windstream be required
to modify its network to accommodate the interconnection request made by
SouthEast, SouthEast agrees to pay Windstream reasonable charges for such
modifications. If SouthEast uses a third party network Carrier to reach the IP,
SouthEast will bear all third party Carrier charges for facilities and traffic.



 
2.2
The Parties shall utilize direct end office facilities under any one of the
following conditions:



 
2.2.1
Tandem Exhaust - If a tandem through which the Parties are interconnected is
unable to, or is forecasted to be unable to support additional traffic loads for
any period of time, the Parties will mutually agree on an end office facility
plan that will alleviate the tandem capacity shortage and ensure completion of
traffic between SouthEast and Windstream.



 
2.2.2
Traffic Volume – Where traffic exceeds or is forecasted to exceed a single DS1
of traffic per month, then SouthEast shall install and retain direct end office
facilities sufficient to handle such traffic volumes.  SouthEast will install
additional capacity between such points when overflow traffic exceeds or is
forecasted to exceed a single DS1 of traffic per month.  In the case of one-way
facilities, additional facilities shall only be required by the Party whose
facilities has achieved the preceding usage threshold.



 
2.2.3
Mutual Agreement - The Parties may install direct end office facilities upon
mutual agreement in the absence of conditions (2.2.1) or (2.2.2) above.



 
2.2
Indirect Interconnection.  Both Parties agree only to deliver traffic to the
other pursuant to and consistent with the terms of this Agreement.  Neither
Party shall utilize a third party for the delivery of traffic to the other
pursuant to this Agreement without the prior written consent of all Parties and
without the establishment of mutually agreeable terms and conditions among all
Parties governing any intermediary arrangement with a third party.  Traffic
originated by any third party, not a Party to this Agreement, delivered to the
other Party, regardless of whether such traffic is delivered to the Party’s End
User, is not originating on that Party’s network and may not be routed through
Indirect Interconnection.



 
2.3
Transit Traffic.  Neither Party shall provide an intermediary or transit
function for the connection of the End Users of a third party to the End Users
of the other Party and without the establishment of mutually agreeable terms and
conditions governing the provision of the intermediary function.  This Agreement
does not obligate either Party to utilize any intermediary or transit traffic
functions of the other Party or to accept transit traffic or intermediary
arrangements with third parties.



 
2.4
Neither Party shall deliver: (i) traffic destined to terminate at the other
Party's end office via another LEC's end office, or (ii) traffic destined to
terminate at an end office subtending the other Party's tandem via another LEC's
tandem.



3.0
Signaling Requirements



 
3.1
Signaling protocol.  The Parties will interconnect their networks using SS7
signaling where technically feasible and available as defined in FR 905 Bellcore
Standards including ISDN user part ("ISUP") for trunk signaling and Transaction
Capabilities Application Part ("TCAP") for CCS-based features in the
interconnection of their networks.  All Network Interoperability Interface Forum
(NIIF) adopted standards shall be adhered to.



 
3.2
Where available, CCS signaling shall be used by the Parties to set up calls
between the Parties' Telephone Exchange Service networks.  If CCS signaling is
unavailable, the Parties shall use MF (Multi-Frequency) signaling.



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 4: Network Interconnection Architecture
Page 42



 
3.3
The following list of publications describe the practices, procedures and
specifications generally utilized by the industry for signaling purposes and are
listed herein to assist the Parties in meeting their respective interconnection
responsibilities related to signaling:



GR-000246-CORE, Bell Communications Research Specifications of Signaling System
7 (“SS7”)


GR-000317-CORE, Switching System Requirements for Call Control Using the
Integrated Services Digital Network User Part


GR-000394-CORE, Switching System Requirements for Interexchange Carrier
Interconnection Using the Integrated Services Digital Network User Part


GR-000606-CORE, LATA Switching Systems Generic Requirements-Common Channel
Signaling-§6.5


GR-000905-CORE, Common Channel Signaling Network Interface Specification
Supporting Network Interconnection Message Transfer Part (“MTP”) and Integrated
Digital Services Network User Part (“ISDNUP”)


 
3.4
The Parties will cooperate on the exchange of Transactional Capabilities
Application Part (TCAP) messages to facilitate interoperability of CCS-based
features between their respective networks, including all CLASS features and
functions, to the extent each Party offers such features and functions to its
End Users.  All CCS signaling parameters will be provided including, without
limitation, Calling Party Number (CPN), Originating Line Information (“OLI”),
calling party category and charge number.



 
3.5
Where available each Party shall cooperate to ensure that all of its trunk
groups are configured utilizing the B8ZS ESF protocol for 64 kbps clear channel
transmission to allow for ISDN interoperability between the Parties' respective
networks.



 
3.6
The Parties shall jointly develop a grooming plan (the "Joint Grooming Plan")
which shall define and detail, inter alia,



 
3.6.1
disaster recovery provisions and escalations;



 
3.6.2
direct/high usage trunk engineering guidelines; and



 
3.6.3
such other matters as the Parties may agree.



 
3.7
If a Party makes a change in its network, which it believes will materially
affect the interoperability of its network with the other Party, the Party
making the change shall provide thirty (30) days advance written notice of such
change to the other Party.



4.0
Interconnection and Trunking Requirements



 
4.1
Local Traffic and IntraLATA Traffic



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 4: Network Interconnection Architecture
Page 43



 
4.1.1
The Parties shall reciprocally terminate Local Traffic and IntraLATA calls
originating on each other's networks as follows:



 
4.1.1.1
Where technically feasible, the Parties shall make available to each other
two-way trunks for the reciprocal exchange of combined Local Traffic and
IntraLATA traffic. In such case, each Party will provide to each other its
Percentage of Local Use (PLU) for billing purposes.  If either Party questions
the accuracy of the other’s PLU, that issue may be included in a verification
review as provided in §32.0 of the General Terms and Conditions.  If at any time
during the term of this Agreement, the average monthly number of minutes of use
(combined Local Traffic and IntraLATA traffic) terminated by either Party on the
network of the other exceeds the generally accepted engineering practices as
mutually agreed to by the Parties, the Party on whose network those minutes have
been terminated may elect to require jurisdictionally separate trunks for Local
Traffic and IntraLATA traffic.



 
4.1.1.2
Each Party's operator bureau shall accept BLV and BLVI inquiries from the
operator bureau of the other Party in order to allow transparent provisioning of
BLV/BLVI traffic between the Parties' networks.  Each Party shall route BLV/BLVI
inquiries between the Parties respective operator bureaus.



 
4.1.2
Neither Party shall utilize the Local/IntraLATA facilities for delivery of any
other type of traffic to the other Party.



 
4.2
Trunking and Facilities



 
4.2.1
Trunking will be established at the DS-1 level or DS-0 level, and facilities
will be established at the DS1, DS-3/OC-3 level, or higher, as agreed upon by
the Parties.  All trunking will be jointly engineered to an objective P.01 grade
of service.



 
4.2.2
Where Windstream is a 911 provider, separate trunks connecting SouthEast’s
switch to Windstream’s E911 routers will be established by SouthEast.  If
SouthEast purchases such services from Windstream, they will be provided at full
applicable tariff rates.  For all 911/E911 traffic originating from SouthEast,
it is the responsibility of SouthEast and the appropriate state or local public
safety answering agency to negotiate the manner in which 911/E911 traffic from
SouthEast will be processed.



 
4.2.3
SouthEast will not route traffic to Windstream’s local end office switches to
act as a tandem on SouthEast's behalf nor will Windstream route traffic to
SouthEast's local end office switches to act as a tandem on Windstream’s behalf.



 
4.2.4
This Agreement is applicable only to Windstream’s serving areas.  Windstream
will not be responsible for interconnections or contracts relating to any of
SouthEast’s interconnection with any other Carrier.



5.0
Network Management



 
5.1
Protective Protocols



Either Party may use protective network traffic management controls such as
7-digit and 10-digit code gaps on traffic toward each others network, when
required to protect the public switched network from congestion due to facility
failures, switch congestion or failure or focused overload.  The Parties will
immediately notify each other of any protective control action planned or
executed.


  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 4: Network Interconnection Architecture
Page 44



 
5.2
Expansive Protocols



Where the capability exists, originating or terminating traffic reroutes may be
implemented by either Party to temporarily relieve network congestion due to
facility failures or abnormal calling patterns.  Reroutes will not be used to
circumvent normal trunk servicing.  Expansive controls will only be used when
mutually agreed to by the Parties.


 
5.3
Mass Calling



 
The Parties shall cooperate and share pre-planning information, where available,
regarding cross-network call-ins expected to generate large or focused temporary
increases in call volumes, to prevent or mitigate the impact of these events on
the public switched network.



6.0
Forecasting/Servicing Responsibilities



 
6.1
Both Parties agree to provide an initial forecast for establishing the initial
interconnection facilities.  Subsequent forecasts will be provided on a
semi-annual basis.



 
6.2
Windstream shall be responsible for forecasting and servicing the trunk groups
terminating to SouthEast.  SouthEast shall be responsible for forecasting and
servicing the trunk groups terminating to Windstream End Users.  Standard trunk
traffic engineering methods will be used as described in Bell Communications
Research, Inc.  (Bellcore) document SR-TAP-000191, Trunk Traffic Engineering
Concepts and Applications.



 
6.3
The Parties shall both be responsible for efficient planning and utilization of
the network and employ all reasonable means of forecasting, monitoring and
correcting for inefficient use of the network. The Parties will conduct facility
planning meetings to determine initial and subsequent utilization standards
subsequent to execution of this Agreement but prior to direct interconnection in
accordance with §3.5 of this Appendix preceding.



 
6.4
Each Party shall provide a specified point of contact for planning, forecasting
and trunk servicing purposes.



7.0
Trunk Servicing



 
7.1
Orders between the Parties to establish, add, change or disconnect trunks shall
be processed by use of an Access Service Request ("ASR") or another industry
standard method subsequently adopted by the Parties to replace the ASR for local
trunk ordering.



 
7.2
The Parties shall jointly manage the capacity of local Interconnection Trunk
Groups.  Either Party may send the other Party an ASR to initiate changes to the
Local Interconnection Trunk Groups that the ordering Party desires based on the
ordering Party's capacity assessment.



 
7.3
Orders that comprise a major project (i.e., new switch deployment) shall be
submitted in a timely fashion, and their implementation shall be jointly planned
and coordinated.



 
7.4
Each Party shall be responsible for engineering its networks on its side of the
IP.



 
7.5
Each Party will provide trained personnel with adequate and compatible test
equipment to work with each other's technicians.



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 4: Network Interconnection Architecture
Page 45

 
 
7.6
The Parties will coordinate and schedule testing activities of their own
personnel, and others as applicable, to ensure its interconnection trunks/trunk
groups are installed per the interconnection order, meet agreed-upon acceptance
test requirements, and are placed in service by the due date.



 
7.7
Each Party will perform sectionalization to determine if a trouble is located in
its facility or its portion of the interconnection trunks prior to referring the
trouble to each other.



 
7.8
The Parties will advise each other's Control Office if there is an equipment
failure, which may affect the interconnection trunks.



 
7.9
Each Party will provide to each other test-line numbers and access to test
lines.



 
7.10
The Parties will cooperatively plan and implement coordinated repair procedures
for the local interconnection trunks to ensure trouble reports are resolved in a
timely and appropriate manner.



 
7.11
A blocking standard of one-half of one percent (.005) during the average busy
hour for final trunk groups between an SouthEast end office and Windstream
access tandem carrying meet point traffic shall be maintained.  All other final
trunk groups are to be engineered with a blocking standard of one percent
(.01).  Windstream will engineer all interconnection trunks between the Parties
to a 6 db of digital pad configuration.



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 5: INTENTIONALLY LEFT BLANK
Page 46



ATTACHMENT 5: INTENTIONALLY LEFT BLANK


  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 6: Unbundled Network Elements (UNEs)
Page 47



ATTACHMENT 6: UNBUNDLED NETWORK ELEMENTS (UNEs)


1.0
Introduction



 
1.1
This Attachment sets forth rates, terms and conditions for Network Elements,
subject to facility availability and technical feasibility, that Windstream
agrees to offer to SouthEast in accordance with its obligations under Section
251(c)(3) of the Act.  The rates for each Network Element set forth in this
Attachment.



 
1.2
Windstream’s sole obligation is to provide and maintain Unbundled Network
Elements in accordance with such specifications herein.  Windstream DOES NOT
WARRANT THAT UNBUNDLED NETWORK ELEMENTS ARE COMPATIBLE WITH ANY SPECIFIC
FACILITIES OR EQUIPMENT OR CAN BE USED FOR ANY PARTICULAR PURPOSE OR
SERVICE.  Transmission characteristics may vary depending on the length of the
unbundled local loop and may vary due to characteristics inherent in the
physical network.  Unbundled Local Loop specifications described in this
Agreement apply only to the local loop as defined herein.  Windstream, in order
to properly maintain and modernize the network, may make necessary modifications
and changes to the Network Elements in its network on an as needed basis.  Such
changes may result in minor changes to transmission parameters.



 
1.2
Unbundled Network Elements may not be used to provide any service that would
degrade or otherwise adversely affect Windstream’s network services, e.g.,
introduce harmful voltages or electrical currents in excess of standards used in
common industry practice.  Windstream will determine the medium over which the
Unbundled Local Loop is provisioned to meet the appropriate technical
parameters, except that, if SouthEast requires a specific type of Unbundled
Local Loop to meet the technical requirements of a proposed service, Windstream
will consider the request on a case-by-case basis.



 
1.3
It is SouthEast’s responsibility to provision and provide E911 Services to its
End Users that are provisioned utilizing Windstream’s Unbundled Network
Elements.



 
1.4
Unbundled Network Elements are only available to SouthEast for use in its
provisioning of local exchange service to its End Users.



 
1.5
Access to the facility or functionality of a network element will be provided
separately from access to other elements, and for a separate charge.



 
1.6
Windstream retains duty to maintain, repair, or replace the element.



 
1.7
Each Party is solely responsible for the services it provides to its End Users
and to other Telecommunications Carriers.



 
1.8
Network elements provided to SouthEast under the provisions of this Attachment
will remain the property of Windstream.



 
1.9
To the extent that Windstream files a tariff that specifies terms, conditions,
or rates for the performance of any action or obligation that would otherwise be
governed by this Agreement and such tariff is duly approved by an appropriate
governmental agency with jurisdiction over its subject matter, the terms,
conditions, and/or rates of this Agreement will be superseded by the tariff.



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 6: Unbundled Network Elements (UNEs)
Page 48



2.0
Unbundled Loops



 
2.1
The loop is a transmission path on which a subscriber’s traffic is carried from
the Main Distribution Frame or similar terminating device in an Windstream
central office, in the local exchange, up to the termination at the Network
Interface Device (NID) at the Customer’s premise.  Each unbundled loop will be
provisioned with a NID.



 
2.2
Unbundled Local Loop Service will be available on an unbundled basis, first-come
first-served, and subject to the availability of Windstream facilities.



 
2.3
Windstream will provide, subject to facility availability and technical
feasibility, the following at the rates, terms, and conditions outlined in this
Agreement and Exhibit A: UNE Price List.



 
2.3.1
2-Wire Analog



 
2.3.2
2-Wire Digital



 
2.3.3
DS1



 
2.3.3.1
DS1 Loop Caps.  Windstream is not obligated to provide SouthEast more than ten
(10) DS1 unbundled loops to any single building (the “DS1 Cap”).  Accordingly,
SouthEast will cease ordering DS1 unbundled loops once SouthEast has obtained
ten (10) DS1 unbundled loops at the same building.  If, notwithstanding this
Section, SouthEast submits such an order, at Windstream’s option it may accept
the order, but convert any requested DS1 unbundled loop(s) in access of the cap
to Special Access and any applicable Special Access charges will apply to
SouthEast for such DS1 loop(s) as of the date of provisioning.



 
2.3.3.2
Windstream will provide written notice to SouthEast in the event SouthEast
currently has more than ten (10) DS1 unbundled loops to any single
building.  Within thirty (30) calendar days from the date of such notice,
SouthEast will submit requests to disconnect or convert to Special Access the
unbundled loops exceeding the DS1 Cap.  All unbundled loops converted to Special
Access will be billed applicable Special Access charges as listed in the
appropriate Windstream tariffs.



 
2.4
The provisioning of service to a Customer will require cross-office cabling and
cross-connections within the central office to connect the loop to transmission
equipment in co-located space.



 
2.5
SouthEast will be responsible for testing and isolating network failures.  Once
SouthEast has isolated a trouble to the Windstream provided loop, SouthEast will
issue a trouble report to Windstream on the loop.  Windstream will take the
actions necessary to repair the loop if a trouble actually exists.



 
2.6
If SouthEast reports a trouble on a loop and no trouble actually exists,
Windstream will charge SouthEast for any dispatching and testing, (both inside
and outside the central office) required by Windstream in order to confirm the
loop’s working status.



 
2.7
Where Windstream uses Integrated Digital Loop Carrier (IDLCs) systems to provide
the local loop and Windstream has an alternate facility available, Windstream
will make alternative arrangements to permit SouthEast to order a contiguous
unbundled local loop.  To the extent it is technically feasible, these
arrangements will provide SouthEast with the capability to serve End Users at
the same level Windstream provides its Customers.  If no alternate facility is
available then SouthEast can use the Bona Fide Request (BFR) process, specified
in Attachment 19, to request that Windstream place facilities in order to meet
SouthEast’s loop requirements.  Standard Loop intervals shall not apply to the
BFR process.



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 6: Unbundled Network Elements (UNEs)
Page 49



 
2.8
In addition to any liability provisions in this Agreement, Windstream does not
guarantee or make any warranty with respect to unbundled local loops when used
in an explosive atmosphere.  SouthEast will indemnify, defend and hold
Windstream harmless from any and all claims by any person relating to
SouthEast’s or SouthEast End User’s use of unbundled loops in an explosive
atmosphere.



 
2.9
Windstream agrees that upon receiving an LSR from SouthEast for any Customer of
Windstream who wishes to disconnect its service and receive SouthEast’s service,
the cut-over shall be completed within the intervals set forth in Attachment 18:
Performance Measures.  SouthEast may request a coordinated cut-over between the
Parties to avoid breaks in service to the Customer.  Such coordinated cut-over
shall be subject to the prices set forth in Exhibit A: UNE Price List and the
intervals set forth in Attachment 18: Performance Measures.



3.0
Network Interface Device (NID)



 
3.1
The NID is defined as any means of interconnection of Customer premises wiring
to Windstream’s distribution plant, such as a cross-connect device used for that
purpose.  The NID is a single-line termination device or that portion of a
multiple-line termination device required to terminate a single line or circuit
at the premises.  The NID features two independent chambers or divisions that
separate the service provider’s network from the End User’s Customer-premises
wiring.  Each chamber or division contains the appropriate connection points or
posts to which the service provider and the End User each make their
connections.  The NID provides a protective ground connection and is capable of
terminating cables such as twisted pair cable.



 
3.2
With respect to multiple dwelling units or multiple-unit business premises, that
are pursuant to applicable law, SouthEast will provide its own NID and will
connect directly with the Customer’s inside wire.  SouthEast will not require
any connection to the Windstream NID, unless such premises are served by “single
subscriber” type NIDs.



 
3.3
The Windstream NIDs that SouthEast uses under this Attachment will be those
installed by Windstream to serve its Customers.



 
3.4
Where feasible, the NID shall be physically accessible to SouthEast designated
personnel.  In cases where entrance to the Customer premises is required to give
access to the NID, SouthEast shall obtain entrance permission directly from the
Customer.



 
3.5
SouthEast will not attach to or disconnect Windstream's ground.  SouthEast will
not cut or disconnect Windstream's loop from its protector.  SouthEast will not
cut any other leads in the NID.  SouthEast will protect all disconnected leads
with plastic sleeves and will store them within the NID enclosure.  SouthEast
will tighten all screws or lugs loosened by SouthEast in the NID's enclosure and
replace all protective covers.



 
3.6
Any repairs, upgrades, and/or rearrangements required by SouthEast will be
performed by Windstream based on time and material charges.



 
3.7
If an existing NID is accessed, it shall be capable of transferring electrical
analog or digital signals between the End User’s Customer premises and the
distribution media and/or cross connect to SouthEast’s NID.



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 6: Unbundled Network Elements (UNEs)
Page 50



 
3.8.
Existing Windstream NIDs will be provided in “as is” condition.  SouthEast may
request Windstream to do additional work to the NID on a time and material
basis.  When SouthEast deploys its own local Loops in a multiple-line
termination device, SouthEast shall specify the quantity of NIDs connections
that it requires within such device.

4.0
Cross-Connects



 
4.1
The provisioning of a Loop to Windstream’s collocation space will require
cross-office cabling and cross-connections within the central office to connect
the Loop to a local switch or to other transmission equipment.  These
cross-connects are separate components that are not considered a part of the
Loop, and thus, have a separate charge.



5.0
Provisioning/Maintenance of Network Elements on an Unbundled Basis



 
5.1
Subject to the terms herein, Windstream is responsible only for the
installation, operation and maintenance of the Network Elements it
provides.  Windstream is not otherwise responsible for the Telecommunications
Services provided by SouthEast through the use of those elements.



 
5.2
Where unbundled network elements provided to SouthEast are dedicated to a single
End User, if such elements are for any reason disconnected, they will be made
available to Windstream for future provisioning needs, unless such element is
disconnected in error.  SouthEast agrees to relinquish control of any such
unbundled network element concurrent with the disconnection of SouthEast’s End
User’s service.



 
5.3
The elements provided pursuant to this Attachment will be available to
Windstream at times mutually agreed upon in order to permit Windstream to make
tests and adjustments appropriate for maintaining the services in satisfactory
operating condition.  No credit will be allowed for any interruptions involved
during such tests and adjustments.



 
5.4
SouthEast’s use of any Windstream unbundled network element, or of its own
equipment or facilities in conjunction with any Windstream network element, will
not materially interfere with or impair service over any facilities of
Windstream, or its connecting and concurring carriers involved in its services,
cause damage to their plant, impair the privacy of any communications carried
over their facilities or create hazards to the employees of any of them or the
public. Upon reasonable written notice and opportunity to cure, Windstream may
discontinue or refuse service if SouthEast violates this provision, provided
that such termination of service will be limited to SouthEast’s use of the
element(s) causing the violation.



 
5.5
When a Windstream provided tariffed or resold service is replaced by an
SouthEast facility based service using any Windstream provided unbundled network
elements (including service provided exclusively via Windstream provided UNE),
both the disconnect order and the new connect order will be issued by
SouthEast.  A service order charge on the requested network elements will be
assessed.  Similarly, when an End User is served by one local service provider
using Windstream provided UNE is converted to SouthEast’s service which also
uses an Windstream provided UNE, a disconnect order will be issued by Windstream
(with an appropriate service order charge being generated to SouthEast) of the
existing UNE and a new connect order will be issued by SouthEast (with an
appropriate service order charge being generated to SouthEast) of the new UNE.



 
5.6
SouthEast will connect equipment and facilities that are compatible with the
Windstream Network Elements and will use Network Elements in accordance with the
applicable regulatory standards and requirements.



 
5.7
Unbundled Network Elements may not be connected to or combined with Windstream
access services or other Windstream tariffed service offerings.



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 6: Unbundled Network Elements (UNEs)
Page 51



6.0
Maintenance of Elements



 
6.1
The network elements provided by Windstream pursuant to this Attachment will be
maintained by Windstream.  SouthEast or others may not rearrange, move,
disconnect, remove or attempt to repair any facilities provided by Windstream,
other than by connection or disconnection to any interface means used, except
with the written consent of Windstream.



 
6.2
If trouble occurs with unbundled network elements provided by Windstream,
SouthEast will first determine whether the trouble is in SouthEast's own
equipment and/or facilities or those of the End User.  If SouthEast determines
the trouble is in Windstream's equipment and/or facilities, SouthEast will issue
a trouble report to Windstream via Windstream Express.



 
6.3
SouthEast will pay Time and Material charges when SouthEast reports a suspected
failure of a network element and Windstream dispatches personnel to the End
User's premises or a Windstream central office and trouble was not caused by
Windstream's facilities or equipment.  Time and Material charges will include
all technicians dispatched, including technicians dispatched to other locations
for purposes of testing.



 
6.4
SouthEast will pay Time and Material charges when Windstream dispatches
personnel and the trouble is in equipment or communications systems provided an
entity by other than Windstream or in detariffed CPE (Customer Provider
Equipment) provided by Windstream, unless covered under a separate maintenance
Agreement.



 
6.5
If SouthEast issues a trouble report allowing Windstream access to the End
User's premises and Windstream personnel are dispatched but denied access to the
premises, then Time and Material charges will apply for the period of time that
Windstream personnel are dispatched.  Subsequently, if Windstream personnel are
allowed access to the premises, the charges discussed herein will still apply.



 
6.6
Time and Material charges apply on a half-hour basis.  If more than one
technician is necessary in accordance with Windstream standard practices and is
dispatched in conjunction with the same trouble report, the total time for all
technicians dispatched will be aggregated prior to the distribution of time
between the "First Half Hour or Fraction Thereof" and "Each Additional Half Hour
or Fraction Thereof" rate categories.  Basic Time is work-related efforts of
Windstream performed during normally scheduled working hours on a normally
scheduled workday.  Overtime is work-related efforts of Windstream performed on
a normally scheduled workday, but outside of normally scheduled working
hours.  Premium Time is work related efforts of Windstream performed other than
on a normally scheduled workday.



 
6.7
If SouthEast requests or approves an Windstream technician to perform services
in excess of or not otherwise contemplated by the nonrecurring charges herein,
SouthEast will pay for any additional work to perform such services, including
requests for installation or conversion outside of normally scheduled working
hours.



7.0
Performance of Network Elements



 
7.1
Access to Network Elements provided by Windstream to SouthEast will meet
applicable regulatory performance standards and be at least equal in quality and
performance as that which Windstream provides to itself.  SouthEast may request,
and Windstream will provide, to the extent technically feasible, access to
Network Elements that is lesser quality than Windstream provides to itself and
such service will be requested pursuant to the Bona Fide Request process.



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 6: Unbundled Network Elements (UNEs)
Page 52



 
7.2
Nothing in this Attachment will limit either Party’s ability to modify its
network through the incorporation of new equipment, new software or
otherwise.  Each Party will provide the other Party written notice of any such
upgrades in its network which will materially impact the other Party’s service
consistent with the timelines established by the FCC in the Second Report and
Order, CC Docket 96-98. SouthEast will be solely responsible, at its own
expense, for the overall design of its telecommunications services and for any
redesigning or rearrangement of its telecommunications services which may be
required because of changes in facilities, operations or procedure of
Windstream, minimum network protection criteria, or operating or maintenance
characteristics of the facilities.



8.0
Pricing



 
8.1
Exhibit A: UNE Price List is a schedule which reflects the prices at which
Windstream agrees to furnish Unbundled Network Elements and associated ancillary
items to SouthEast.  SouthEast agrees to compensate Windstream for unbundled
Network elements at the rates contained in this Exhibit.



 
8.2
For any rate element and/or charge contained in or referenced to in this
Attachment that are not listed in the pricing, including Bona Fide Requests, the
rate for the specific service or function will be as set forth in the applicable
Windstream tariff.



 
8.3
Windstream will render a monthly bill for Network Elements provided
hereunder.  Remittance in full will be due within thirty (30) days of receipt of
invoice.  Interest will apply on overdue amounts.



 
8.4
Windstream will recover the costs of modifying its outside plant facilities for
SouthEast space requirements.  These costs will be recovered via the Bona Fide
Request process described herein.



 
8.5
Recurring Charges



 
8.5.1
Unless otherwise listed below, where Rates are shown as monthly, a month will be
defined as a calendar month.  The minimum term for each monthly rated element
will be one (1) month.  After the initial month, billing will be on the basis of
whole or fractional months used.  The minimum service period for elements
provided under the Bona Fide Request process might be longer.



 
8.5.2
Where rates will be based on minutes of use, usage will be accumulated at the
end office and rounded to the next higher minute.  SouthEast will pay for all
usage on such calls including those that are not completed due to busy or don't
answer conditions



 
8.5.3
Where rates are based on miles, the mileage will be calculated on the airline
distance involved between the locations.  To determine the rate to be billed,
Windstream will first compute the mileage using the V&H coordinates method, as
set forth in the National Exchange Carrier Association, Inc. Tariff F.C.C. No
4.  When the calculation results in a fraction of a mile, Windstream will round
up to the next whole mile before determining the mileage and applying rates.



 
8.6
Non-Recurring Charges



 
8.6.1
SouthEast will pay a non-recurring charge when SouthEast adds or removes a
signaling point code.  This charge also applies to point code information
provided by SouthEast allowing other telecommunications providers to use
SouthEast's SS7 signaling network.



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 6: Unbundled Network Elements (UNEs)
Page 53



 
8.6.2
A service order processing charge (Service Order Charge) will be applied to each
service order issued by SouthEast for Windstream to process a request for
installation, disconnection, rearrangement, changes to or record orders for
unbundled network elements.



 
8.6.3
SouthEast will pay a non-recurring Coordinated Cut-over charge, when SouthEast
requests a coordinated cut-over.

  
SouthEast Telephone, Inc.
DATE



 
 

--------------------------------------------------------------------------------

 


Attachment 6: Unbundled Network Elements (UNEs)
Page 54



Exhibit A: UNE Price List



   
Monthly Recurring /
MOU Rate
   
Nonrecurring Charges
           
Initial
   
Additional
 
Unbundled Loops – Loops prices only apply to the Windstream exchange service
area listed in Section 48 of the General Terms and Conditions.
                 
2-Wire Analog
  $ 22.23     $ 10.64     $ 10.64  
DS-1
  $ 106.77     $ 10.64     $ 10.64                            
Network Interface Device
  $ 1.35                                            
Service Order Charges
                       
New Service
  $ 47.25                  
Change
  $ 24.00                  
Disconnect
  $ 24.00                  
Manual Service Order
  $ 65.00                                            
Maintenance of Service Charges
                       
Basic Time per half (1/2) hour
  $ 40.00                  
Overtime per half (1/2) hour
  $ 80.00                  
Premium Time per half (1/2) hour
  $ 120.00                                            
Time and Material Charges
                       
Basic Time per half (1/2) hour
  $ 40.00                  
Overtime per half (1/2) hour
  $ 80.00                  
Premium Time per half (1/2) hour
  $ 120.00                  



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 7: Collocation
Page 55
 

ATTACHMENT 7: COLLOCATION


Windstream shall provide to SouthEast, in accordance with this Agreement
(including, but not limited to, Windstream’s applicable Tariffs) and the
requirements of Applicable Law, Collocation for the purpose of facilitating
SouthEast’s interconnection with facilities or services of Windstream or access
to Unbundled Network Elements of Windstream; provided, that notwithstanding any
other provision of this Agreement, Windstream shall be obligated to provide
Collocation to SouthEast only to the extent required by Applicable Law and may
decline to provide Collocation to SouthEast to the extent that provision of
Collocation is not required by Applicable Law. Subject to the foregoing,
Windstream shall provide Collocation to SouthEast in accordance with the rates,
terms and conditions set forth in Windstream’s Collocation tariff.


  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 8: Intentionally Left Blank
Page 56



ATTACHMENT 8: INTENTIONALLY LEFT BLANK


  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 9: Directories
Page 57



ATTACHMENT 9: DIRECTORIES


This Attachment 9: Directories sets forth terms and conditions with respect to
the printing and distribution of White Pages directory in addition to the
General Terms and Conditions.  Windstream will provide the service of accepting
service orders for listing SouthEast customers, printing and distribution of
White Pages until Windstream’s sale of Windstream Yellow Pages is complete.  At
that point, it is SouthEast’s responsibility to secure Directory Listings
directly from the directory publisher.


1.0
Introduction



 
1.1
Windstream obtains the publication of White Pages and Yellow Pages directories
(Windstream Directories) for geographic areas in which SouthEast may also
provide local exchange telephone service, and SouthEast wishes to include
listing information for its Customers in the appropriate Windstream Directories.



 
1.2
Windstream will include SouthEast’s Customer listings in the appropriate
Windstream White Pages directory in accordance with § 2.0 Resale and § 3.0
Other, as specified in this Attachment. The Parties agree that § 2.0 Resale
shall be applicable to Customers which SouthEast serves through a Resale
Agreement, and § 3.0 Other relates to all other Customers served by SouthEast.



 
1.3
Any references in this Attachment to Windstream procedures, practices,
requirements, or words of similar meaning, shall also be construed to include
those of Windstream’s contractors that produce directories on its behalf.



 
1.4
A service order processing charge (Service Order Charge), listed in Appendix B,
will be applied to each service order issued by SouthEast for Windstream to
process a directory listing request or change to an existing directory listing.



2.0
Service Provided - Resale



 
2.1
Windstream will include in appropriate White Pages directories the primary
alphabetical listings of all SouthEast Customers (other than non-published or
non-list Customers) located within the local directory area.



 
2.2
SouthEast will furnish to Windstream subscriber listing information pertaining
to SouthEast Customers located within the Windstream local directory area, along
with such additional information as Windstream may require to prepare and print
the alphabetical listings of said directory.



 
2.3
Windstream will include the listing information for SouthEast’s Customer for
Resale Services in Windstream’s White Pages directory database in the same
manner as it includes listing information for Windstream’s Customers.



 
2.4
Windstream will provide SouthEast with format requirements and procedures for
submitting directory listings and directory updates.



 
2.5
SouthEast may purchase Enhanced White Pages listings for residential Customers
on a per listing basis, and will pay Windstream amounts attributable to such
Enhanced Listings used by its Customers.



 
2.6
SouthEast’s subscriber listings will be inter-filed (interspersed) with
Windstream’s and other local service provider’s subscriber listings in the White
Pages directory with no discernible differentiation in the listings to indicate
to the reader that the listings are served by another local service provider.



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 9: Directories
Page 58



 
2.7
Windstream will deliver White Pages directories to SouthEast Customers.  The
timing of such delivery and the determination of which White Pages directories
will be delivered (by Customer address, NPA/NXX or other criteria), and the
number of White Pages directories to be provided per Customer, will be on the
same terms that Windstream delivers White Pages directories to its own End
Users.



 
2.8
Windstream will distribute any subsequent directories in accordance with the
same practices and procedures used by Windstream.



 
2.9
At its option, SouthEast may purchase information pages  (Customer Guide Pages)
in the informational section of the Windstream White Pages directory covering
the geographic area(s) it is serving.  These pages will be in alphabetical order
with other local service providers and will be no different in style, size,
color and format than Windstream information pages.  Sixty (60) days prior to
the directory close date, SouthEast will provide to Windstream the information
page(s) in camera ready format.  Windstream will have the right to approve or
reject the format and content of such information page(s) and, with SouthEast’s
Agreement, Windstream may, but is not required to, revise the format and content
of such information page(s).



 
2.10
Windstream will include SouthEast specific information (i.e., business office,
residence office, repair bureau, etc.) in the White Pages directory on an
“index-type” information page, in alphabetical order along with other local
service providers, at no charge.  The space available to SouthEast on such page
will be 1/8th page in size.  In order to have such information published,
SouthEast will provide Windstream, sixty (60) days prior to the directory close
date, with its logo and information in the form of a camera ready copy, sized at
1/8th of a page.  SouthEast will be limited to a maximum of 1/8th of a page in
any single edition of an Windstream White Pages directory.



 
2.11
The Parties shall cooperate so that Yellow Page advertisements purchased by
Customers who switch to SouthEast as their local service provider (including
Customers utilizing SouthEast-assigned telephone numbers and SouthEast Customers
utilizing local number portability (LNP)) are provided in accordance with
standard Windstream practices.  Yellow Page services will be offered to
SouthEast’s Customers on the same basis that they are offered to Windstream’s
Customers.  Such services will be provided through Windstream’s yellow pages
affiliate, its agent or assignee.



3.0
Service Provided - Other



 
3.1
Windstream will include in appropriate White Pages directories the primary
alphabetical listings of all SouthEast End Users located within the local
directory scope.



 
3.2
Windstream agrees to include one basic White Pages listing for each SouthEast
Customer located within the geographic scope of its White Page Directories, and
a courtesy Yellow Page listing for each SouthEast business Customer located
within the geographical scope of its Yellow Page directories.



 
3.2.1
Service order charges apply pursuant to section 1.4 of this attachment.



 
3.2.2
A basic White Page listing is defined as a Customer name, address, and either
the SouthEast assigned number for a Customer or the number for which number
portability is provided, but not both numbers.  Basic White Pages listings of
SouthEast Customers will be inter-filed with listings of Windstream and other
LEC Customers.



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 9: Directories
Page 59



 
3.3
Windstream agrees to provide SouthEast’s Customers secondary White Page listings
at the rate listed in Exhibit A: Directories Price List.



 
3.4
SouthEast will furnish to Windstream subscriber listing information pertaining
to SouthEast End Users located within the local directory scope, along with such
additional information as Windstream may require to prepare and print the
alphabetical listings of said directory.



 
3.5
SouthEast will provide its subscriber listing information to Windstream, in a
manner and format prescribed by Windstream, via Windstream Express.



 
3.6
SouthEast will provide to Windstream a forecasted amount of the number of
directories, which SouthEast will need, for its Customers prior to directory
publication.



 
3.7
Windstream makes no guarantee as to the availability of directories beyond the
forecasted amount provided by SouthEast.



 
3.8
SouthEast agrees to pay Windstream an Initial Book charge at the Wholesale rates
as indicated in Exhibit A: Directories Price List.



 
3.9
If SouthEast desires subsequent directories after the initial distribution,
Windstream, subject to the availability of such directories, agrees to provide
subsequent directories at the Retail rates in Exhibit A: Directories Price List.



 
3.10
Windstream will deliver White Pages directories to SouthEast Customers.  The
timing of delivery and the determination of which White Pages directories will
be delivered (by Customer address, NPA/NXX or other criteria), and the number of
White Pages directories to be provided per Customer, will be provided under the
same terms that Windstream delivers White Pages directories to its own End
Users.



 
3.11
Windstream will distribute any subsequent directories in accordance with the
same practices and procedures used by Windstream.



 
3.12
At its option, SouthEast may purchase information pages (Customer Guide Pages)
in the informational section of the Windstream White Pages directory covering
the geographic area(s) it is serving.  These pages will be in alphabetical order
with other local service providers and will be no different in style, size,
color and format than Windstream information pages.  Sixty (60) days prior to
the directory close date, SouthEast will provide to Windstream the information
page(s) in camera ready format.  Windstream will have the right to approve or
reject the format and content of such information page(s), and, with SouthEast’s
Agreement, Windstream may, but is not required to, revise the format and content
of such information page(s).



 
3.13
Windstream will include SouthEast specific information (i.e., business office,
residence office, repair bureau, etc.) in the White Pages directory on an
“index-type” information page, in alphabetical order along with other local
service providers, at no charge.  The space available to SouthEast on such page
will be 1/8th page in size.  In order to have such information published,
SouthEast will provide Windstream with its logo and information in the form of a
camera ready copy, sized at 1/8th of a page.  SouthEast will be limited to a
maximum of 1/8th of a page in any single edition of an Windstream White Pages
directory.



 
3.14
The Parties shall cooperate so that Yellow Page advertisements purchased by
Customers who switch to SouthEast as their local service provider (including
Customers utilizing SouthEast-assigned telephone numbers and SouthEast Customers
utilizing LNP) are provided in accordance with standard Windstream
practices.  Yellow Page services will be offered to SouthEast’s Customers on the
same basis that they are offered to Windstream’s Customers.  Such services will
be provided through Windstream’s yellow pages affiliate, its agent or assignee.



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 9: Directories
Page 60



4.0
Limitation of Liability and Indemnification



 
4.1
Windstream will not be liable to SouthEast for any losses or damages arising out
of errors, interruptions, defects, failures, delays, or malfunctions of the
White Pages services, including any and all associated equipment and data
processing systems, unless said losses or damages result from Windstream’s gross
negligence or willful or wanton or intentional misconduct.  Any losses or
damages for which Windstream is held liable under this Agreement to SouthEast,
shall in no event exceed the amount of the charges billed to SouthEast for White
Pages services with respect to the period beginning at the time notice of the
error, interruption, defect, failure, or malfunction is received by Windstream
to the time Service is restored.



 
4.2
SouthEast agrees to defend, indemnify, and hold harmless Windstream from any and
all losses, damages, or other liability that Windstream may incur as a result of
claims, demands, wrongful death actions, or other claims by any Party that arise
out of SouthEast’s Customers’ use of the White Pages services, or the negligence
or wrongful act of SouthEast except to the extent any such losses, damages or
other liability solely from Windstream’s gross negligence or willful
misconduct.  SouthEast will defend Windstream against all Customer claims just
as if SouthEast had provided such service to its Customer with SouthEast’s own
employees and will assert its contractual or tariff limitation of liability, if
any, for the benefit of both Windstream and SouthEast.



 
4.3
SouthEast agrees to release, defend, indemnify, and hold harmless Windstream
from any claims, demands, or suits with respect to any infringement or invasion
of privacy or confidentiality of any person or persons caused or claimed to be
caused, directly, or indirectly, by Windstream employees or equipment associated
with provision of the White Pages services, except to the extent any such
losses, damages or other liability is based on or results from Windstream’s
gross negligence or willful misconduct.  This provision includes but is not
limited to suits arising from disclosure of the telephone number, address, or
name associated with the telephone called or the telephone used in connection
with White Pages services.



5.0
Pricing



 
5.1
Prices for White Pages services are as contained on Exhibit A: Directories Price
List, attached hereto and incorporated herein.



  
SouthEast Telephone, Inc.
DATE



 
 

--------------------------------------------------------------------------------

 


Attachment 9: Directories
Page 61



EXHIBIT A: DIRECTORIES PRICE LIST


Price Per Initial White Page listing: $0.00


Price Per Additional White Page listing: $3.00


Price Per Single Sided Informational Page:


6x9
1 additional information page
$475.00
2 additional information pages
$750.00



9x11
1 additional information page
$1,225.00
2 additional information pages
$1,440.00

 

Price Per Book Copy Ordered after Initial Order: (See Below)   
DIR
 
DIRECTORY
WHOLESALE
RETAIL
 
ST
CODE
 
NAME
PRICE
PRICE
SUBCODE
KY
   
Applicable Kentucky Alltel Territories
Per tariff
Per tariff
                             



  
SouthEast Telephone, Inc.
DATE



 
 

--------------------------------------------------------------------------------

 


Attachment 10: INTENTIONALLY LEFT BLANK
Page 62



ATTACHMENT 10: INTENTIONALLY LEFT BLANK


  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 11: INTENTIONALLY LEFT BLANK
Page 63



ATTACHMENT 11: INTENTIONALLY LEFT BLANK


  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 12: Compensation
Page 64



ATTACHMENT 12:  COMPENSATION
 
1.0
Introduction



 
1.1
For purposes of compensation under this Agreement, the traffic exchanged between
the Parties will be classified as one of four types:  Local Traffic, IntraLATA
Interexchange Traffic, or InterLATA Interexchange Traffic.  The Parties agree
that, notwithstanding the classification of traffic by SouthEast with respect to
its End Users, the classification of traffic provided in this Agreement shall
control with respect to compensation between the Parties under the terms of this
Agreement.  The provisions of this Attachment shall not apply to services
provisioned by Windstream to SouthEast as local Resale Services.



 
1.2
Calls originated by SouthEast and terminated to Windstream (or vice versa) will
be classified as "Local Traffic" under this Agreement if: (i) the call
originates and terminates in the same Windstream Exchange; or (ii) originates
and terminates within different Windstream Exchanges that share a common
mandatory local calling area, e.g., mandatory Extended Area Service (EAS),
mandatory Extended Local Calling Service (ELCS), or other like types of
mandatory expanded local calling scopes as specified or defined by Windstream
tariffs.



 
1.3
Traffic, other than Local Traffic, shall be terminated to a Party subject to
that Party’s tariffed access charges.



 
1.4
The Parties agree that all traffic, other than Local Traffic, that is terminated
on the public switched network, regardless of the technology used to originate
or transport such traffic, including but not limited to Voice Over Internet
Protocol (VoIP), will be assessed either interstate or intrastate (depending on
the end points of the call) terminating charges at the rates provided in the
terminating Party’s access tariff..



 
1.5
By entering into this Agreement, both Parties expressly reserve the right to
advocate their respective positions before state and/or federal regulatory
bodies, whether in complaint dockets, arbitration under Section 252 of the Act,
rulemaking dockets, or in any legal challenges stemming from such proceedings
with regard to the treatment of Voice Over Internet Protocol (VoIP) traffic for
intercarrier compensation purposes.



 
1.6
The Parties agree that until the FCC enters a final, binding, and non-appealable
order (“Final Order”) determining the appropriate compensation mechanism for
VoIP traffic, the Parties shall exchange traffic and compensate each other  in
accordance with Section 1.3.  At such time as a Final Order becomes applicable,
the Parties agree to amend this Agreement to conform with the findings of the
Final Order.

 
2.0
Responsibilities of the Parties



 
2.1
Each Party will be responsible for the accuracy and quality of the data it
submits to the other Party.



 
2.2
Each Party will provide the other Party the originating Calling Party Number
(CPN) with respect to each call terminated on the other Party’s network to
enable each Party to issue bills in a complete and timely fashion.  All CCS
signaling parameters will be provided including CPN.



 
2.3
Neither Party shall strip, modify or alter any of the data signaling or billing
information provided to the other Party.  In the event a Party strips, modifies
or alters any of the data signaled or strips, modifies or alters any of the
billing information provided to the other Party, such event will be a material
breach of this Agreement.



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 12: Compensation
Page 65



 
2.4
Each Party shall identify and make available to the other Party, at no
additional charge, a contact person for the handling of any billing questions or
problems that may arise during the implementation and performance of this
Attachment.



 
2.5
All calls exchanged without CPN will be billed as IntraLATA Interexchange
Traffic, if the failure to transmit CPN is not caused by technical
malfunctions.  In the event that technical malfunctions result in lack of
transmission of CPN, the Parties will cooperate in attempting to resolve such
technical malfunctions and the Parties will develop and utilize mutually
agreeable surrogate methods for determining compensation that shall be utilized
until the technical malfunctions are resolved.



3.0
Reciprocal Compensation for Termination of Local Traffic



 
3.1
Each Party will be compensated for the exchange of Local Traffic, as defined in
§1.2 of this Attachment, in accordance with the provisions of §3.0.



 
3.2
The Parties agree to reciprocally exchange Local Traffic between their
networks.  Each Party shall bill its end-users for such traffic and will be
entitled to retain all revenues from such traffic without payment of further
compensation to the other Party.



 
3.3
Upon data submitted by one of the Parties, and agreed to by the other Party,
supporting the level of traffic exchanged between the Parties is out of balance
using a ratio of 60%/40% for three (3) consecutive months (one Party originates
60% or more of the traffic exchanged), the parties agree to the reciprocal
compensation minute of use rates pursuant to Appendix B.



 
3.4
Any traffic utilizing the Public Switched Telephone Network, regardless of
transport protocol method, where the originating and terminating points
(end-to-end points), are in different local calling areas as defined by the
terminating Party and delivered to the terminating Party using switched access
services shall be considered Switched Access Traffic.  The traffic described
herein shall not be considered Local Traffic.  Irrespective of origination or
transport protocol method used, a call that originates in one local calling area
and terminates in another local calling area (i.e. the end-to-end points of the
call) shall not be compensated as Local Traffic.



4.0
Compensation for Transit Traffic



 
4.1
Transit traffic is Local Traffic exchanged between the Parties that originates
or terminates on the network of another telecommunication service provider (the
“Non-Party Provider”), where one of the Parties or the Non-Party Provider
performs a local tandem function to complete the traffic between the
others.  When the transit function is performed by one of the Party’s the
following shall be applicable:



 
4.1.1
Prior to either Party providing transit traffic services to the other, the Party
requesting transit service must provide notice to the other Party.



 
4.1.2
Party represents that it will not send Local Traffic to the other Party that is
destined for the network of a Non-Party Provider unless and until such Party has
the authority to exchange traffic with the Non-Party Provider.



 
4.1.3
The Party originating traffic will compensate the other Party a Local Transit
Traffic rate element of $.003 per Minute Of Usage (MOU).



 
4.2
All traffic, other than Local Traffic, that transits a tandem will be classified
and treated as Meet-Point Billing Traffic, unless otherwise agreed in writing
between the Parties.



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 12: Compensation
Page 66



5.0
Compensation for Termination of IntraLATA and Interstate Interexchange Traffic



 
5.1
Compensation for termination of intrastate IntraLATA Interexchange service
traffic will be at the terminating access rates for Message Telephone Service
(MTS) and originating access rates for 800 Service, including the Carrier Common
Line (CCL) charge, as set forth in the relevant Party's intrastate access
service tariff or price list.  Compensation for termination of interstate
IntraLATA intercompany traffic will be at the terminating access rates for MTS
and originating access rates for 800 Service including the CCL charge, as set
forth in the relevant Party's interstate access service tariff.



 
5.2
In the event that SouthEast does not have a filed IntraLATA Interexchange tariff
for access service, SouthEast agrees to utilize rates that do not exceed
Windstream’s tariffed access rates.



6.0
Compensation for Origination and Termination of Switched Access Service Traffic
to or from an IXC (Meet-Point Billing (MPB) Arrangements)



 
6.1
Compensation for termination of interstate InterLATA intercompany traffic will
be at access rates as set forth in the relevant Party's applicable interstate
access tariffs.



 
6.2
In the event that SouthEast does not have a filed IntraLATA Interexchange tariff
or price list for access service, SouthEast will utilize rates that do not
exceed  Windstream’s tariffed access rates.



 
6.3
The Parties will each establish their respective MPB arrangements applicable to
its provision of switched access services to Interexchange Carriers via its
access tandem switch and such arrangements will be in accordance with the MPB
guidelines adopted by and contained in the Ordering and Billing Forum's MECOD
and MECAB documents.  Except as modified herein, MPB arrangements will be
determined during joint network planning.



 
6.4
Each Party will maintain provisions in its federal and state access tariffs, or
provisions within the National Exchange Carrier Association (NECA) Tariff No. 4,
or any successor tariff, sufficient to reflect the MPB arrangements, including
MPB percentages, developed in accordance with this Agreement.



 
6.5
As detailed in the MECAB document, the Parties will exchange all information
necessary to accurately, reliably and promptly bill third parties for Switched
Access Services jointly handled by the Parties via the MPB arrangement.  The
Parties will exchange the information in Exchange Message Interface (EMI)
format, on magnetic tape or via a mutually acceptable electronic file transfer
protocol.  The initial billing company (IBC) will provide the information to the
subsequent billing company within ten (10) days of the IBC bill date.  A Party
that fails to deliver the billing data will be liable to the other for the
amount of associated unbillable charges, if any.



 
6.6
If MPB data is not submitted to the other within ten (10) days of the IBC bill
date or is not in the standard EMI format, and if as a result the other Party is
delayed in billing the IXC for the appropriate charges it incurs, the delaying
Party shall pay the other Party a late MPB data delivery charge which will be
the total amount of the delayed charges times the highest interest rate (in
decimal value) which may be levied by law for commercial transactions,
compounded daily for the number of days from the date the MPB charges should
have been received, to and including the date the MPB charge information is
actually received.  When the receiving Party has requested a delay in
transmission of the records, a MPB data delivery charge will not be assessed.



 
6.7
Windstream and SouthEast will coordinate and exchange the billing account
reference (“BAR”) and billing account cross reference (“BACR”) numbers for the
MPB arrangements described in this Agreement.  Each Party will notify the other
if the level of billing or other BAR/BACR elements change and results in a new
BAR/BACR number.



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 12: Compensation
Page 67



 
6.8
Billing to Interexchange carriers for the switched access services jointly
provided by the Parties via the MPB arrangement will be according to the
multiple bill multiple tariff method.  As described in the MECAB document, each
Party will render a bill in accordance with its tariff for its portion of the
service.  Each Party will bill its own network access service rates to the
IXC.  The Party that provides the end office switching will be entitled to bill
any residual interconnection charges (“RIC”) and common carrier line (“CCL”)
charges associated with the traffic.  In those MPB situations where one Party
sub-tends the other Party’s access tandem, only the Party providing the access
tandem is entitled to bill the access tandem fee and any associated local
transport charges.  The Party that provides the end office switching is entitled
to bill end office switching fees, local transport charges, RIC and CCL charges,
as applicable.



 
6.9
MPB will also apply to all jointly provided traffic bearing the 900, 800 and 888
NPAs or any other non-geographical NPAs which may likewise be designated for
such traffic where the responsible party is an IXC.



 
6.10
Each Party will provide the other a single point of contact to handle any MPB
questions.



7.0
Billing Arrangements for Compensation for Termination of IntraLATA, Local
Traffic



 
7.1
With respect to those Exchanges where SouthEast intends to provide Local
Exchange Service, SouthEast will, at a minimum, obtain a separate NXX code for
each Exchange or group of Exchanges that share a common Mandatory Local Calling
Scope.  At such time as both Parties have implemented billing and routing
capabilities to determine traffic jurisdiction on a basis other than NXX codes
separate NXX codes as specified in this paragraph will not be required.  At such
time as SouthEast requests Windstream to establish interconnection to enable
SouthEast to provide Exchange Services, the Parties will determine the number of
NXXs necessary to identify the jurisdictional nature of traffic for intercompany
compensation.  At such time as SouthEast requests additional points of
interconnection, the Parties will appropriately define the number of NXXs
necessary for the new interconnection points.



 
7.2
Bills rendered by either Party to the other will be due and payable as specified
in the General Terms and Conditions, §8.0.

8.0
Alternate Billed Traffic



 
8.1
All call types routed between the networks must be accounted for, and revenues
settled among the Parties. Certain types of calls will require exchange of
billing records between the Parties including IntraLATA alternate billed calls
(e.g. calling card, bill-to-third party, and collect records and
LEC/CTU-provided Toll Free Service records). The Parties will utilize, where
possible existing accounting and settlement systems to bill, exchange records
and settle revenue.



 
8.1.1
The exchange of billing records for alternate billed calls (e.g., calling card,
bill-to-third, and collect) will be through the existing CMDS processes, unless
otherwise agreed to by the Parties in writing.



 
8.1.2
Inter-Company Settlements ("ICS") revenues will be settled through the Calling
Card and Third Number Settlement System (“CATS”).  Each Party will make its own
arrangements with respect to participation in the CATS processes, through direct
participation or a hosting arrangement with a direct participant.



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 12: Compensation
Page 68



 
8.1.3
Non-ICS revenue is defined as revenues associated with collect calls, calling
card calls, and billed to third number calls which originate, terminate and are
billed within the same Bellcore Client Company Territory.  The Parties will
negotiate and execute an Agreement within 30 days of the execution of this
Agreement for settlement of non-ICS revenue.  This separate arrangement is
necessary since existing CATS processes do not permit the use of CATS for
non-ICS revenue.  The Parties agree that the CMDS system can be used to
transport the call records for this traffic.



 
8.1.4
Each Party will provide the appropriate call records to the other for toll free
IntraLATA Interexchange Traffic, thus permitting each Party to bill its
subscribers for the inbound Toll Free Service.  Each Party may charge its
tariffed rate for such record provision.  No adjustments to data contained in
tapes, disks or Network Data Mover will be made by a Party without the mutual
Agreement of the Parties.



9.0
Issuance of Bills



 
9.1
Each Party shall establish monthly billing dates and the bill date will be the
same day each month.  All bills will be delivered to the other Party no later
than ten (10) calendar days from the bill date and at least twenty (20) calendar
days prior to the payment due date (as described in this Attachment), whichever
is earlier.  If a Party fails to receive a billing within the time period
specified in this Section, the corresponding payment due date will be extended
by the number of days the bill is late in being delivered.



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 13: Numbering
Page 69



ATTACHMENT 13: NUMBERING
1.0
Numbering



 
1.1
Nothing in this Section will be construed to limit or otherwise adversely impact
in any manner either Party’s right to employ or to request and be assigned any
NANP numbers including, but not limited to, central office (NXX) codes pursuant
to the Central Office Code Assignment Guidelines, or to establish, by tariff or
otherwise, Exchanges and Rating Points corresponding to such NXX codes.  Each
Party is responsible for administering the NXX codes assigned to it.



 
1.2
Each Party agrees to make available to the other, up-to-date listings of its own
assigned NPA-NXX codes, along with associated Rating Points and Exchanges.



 
1.3
It will be the responsibility of each Party to program and update its own
switches and network systems to recognize and route traffic to the other Party’s
assigned NXX codes at all times.  Neither Party will impose fees or charges on
the other Party for such required programming and updating activities.



 
1.4
It will be the responsibility of each Party to input required data into the
Routing Data Base Systems (RDBS) and into the Bellcore Rating Administrative
Data Systems (BRADS) or other appropriate system(s) necessary to update the
Local Exchange Routing Guide (LERG).



 
1.5
Neither Party is responsible for notifying the other Parties’ End Users of any
changes in dialing arrangements, including those due to NPA exhaust, unless
otherwise ordered by the Commission, the FCC, or a court.



2.0
NXX Migration



 
2.1
Where a Party (first Party) has activated, dedicated or reserved an entire NXX
for a single End User, if such End User chooses to receive service from the
other Party (second Party), the first Party shall cooperate with the second
Party to have the entire NXX reassigned in the LERG (and associated industry
databases, routing tables, etc.) to an end office operated by the second
Party.  Such transfer will require development of a transition process to
minimize impact on the network and on the End User(s) service and will be
subject to appropriate industry lead-times (currently 45 days) for movements of
NXXs from one switch to another.



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 14: Number Portability
Page 70



ATTACHMENT 14:  NUMBER PORTABILITY


1.0
Service Provider Number Portability (SPNP)



 
1.1
The FCC First Report and Order in CC Docket 95-116 requires “ . . .all LECs to
implement a long term service provider portability solution that meets our
performance criteria in the 100 large Metropolitan Statistical Areas (MSA) no
later than October 1, 1997, and to complete deployment in those MSAs by December
31, 1998.”  While the FCC declined “ .to choose a particular technology for
providing number portability”, they did establish performance criteria for
permanent number portability and aligned expectations with the statutory
definition of the Telecommunication Act of 1996 ordering Service Provider Number
Portability (SPNP).  In a follow-up First Memorandum Opinion and Order on
Reconsideration, the commission determined that the technology that meets the
performance criteria is Location Routing Number (LRN).  LRN is being used by the
telecommunications industry to provide SPNP.



2.0
Terms, Conditions Under Which Windstream Will Provide SPNP



 
2.1
Windstream will not offer SPNP services for NXX codes 555, 976, 950.



 
2.2
Prior to commencement of any service porting or LRN query service, the Parties
must have an approved interconnection Agreement along with a conforming,
functional direct network interconnection, pursuant to Attachment 4: Network
Interconnection Architecture, between and among involved switches and exchanges.



 
2.3
Windstream will only provide SPNP services and facilities where technically
feasible, subject to the availability of facilities, and only from properly
equipped central offices. SPNP applies only when a Customer with an active
account wishes to change local Carriers while retaining the telephone number or
numbers associated with the account.



 
2.4
An SPNP telephone number may be assigned by SouthEast only to SouthEast’s
Customers located within Windstream’s rate center, which is associated with the
NXX of the ported number.



 
2.5
Windstream will deploy SPNP at a location within six (6) months after receipt of
a Bona Fide Request from SouthEast as provided in §6.0, and subject to approval
of this Agreement by the Commission and completion of the network preparation
specified herein.



 
2.6
A service order processing charge (Service Order Charge), listed in Appendix B,
will be applied to each service order issued by Windstream to process a request
for installation, disconnection, rearrangement, changes to or record orders
pursuant to this Attachment.



 
2.7
If SouthEast requests a coordinated cutover the charges contained in Appendix B
will be applied.



 
2.8
If SouthEast cancels a conversion of an End User, SouthEast will notify
Windstream of the cancellation by 2:00 Central Time on the day prior to the due
date requested on the LSR.  If SouthEast notifies Windstream of a cancellation
after 2:00 Central Time on the day prior to the due date requested on the LSR
(“Late Notice”), SouthEast will pay the applicable time and material charge
contained in Exhibit A Price List.  In the event of a Late Notice, Windstream
does not guarantee that service disruption will not occur to the End User.



 
2.9
If SouthEast cancels or makes a change to an LSR due date, the original LSR will
be cancelled, SouthEast will issue a new LSR and SouthEast shall be charged an
additional Service Order charge, listed in Appendix B, for each LSR submitted
under this Attachment.



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 14: Number Portability
Page 71



3.0
Obligations of SouthEast



 
3.1
Each Party must offer proof of its certification with applicable regional Number
Portability Administration Center (NPAC) prior to requesting SPNP from the other
Party.



 
3.2
Each Party must advise the NPAC of telephone numbers that it imports and the
associated data identified in industry forums as is required for SPNP.



 
3.3
After the initial deployment of SPNP in an MSA, if SouthEast wants an Windstream
switch to become LRN capable, SouthEast must submit a Bona Fide request as
provided in §6.0.  Windstream will make requested switch LRN capable within the
time frame required by the FCC.



 
3.4
SouthEast will conform to NANC guidelines and LERG administration rules in
requesting Windstream to open an NPA-NXX for portability in an LRN capable
switch.



 
3.5
SouthEast is responsible to coordinate with the local E911 and Public Services
Answering Point (PSAP) coordinators to insure a seamless transfer of End User
emergency services.



 
3.6
SouthEast is required to conform to industry standard Local Service Request
(LSR) format and guidelines in ordering and administration of individual
service/number ports.



4.0
Obligations of Both Parties



 
4.1
When a ported telephone number becomes vacant, e.g., the telephone number is no
longer in service by the original End User; the ported telephone number will be
released back to the Local Service Provider owning the switch in which the
telephone number’s NXX is native.



 
4.2
Either Party may block default routed calls from entering the public switched
network when necessary to prevent network overload, congestion, or failure.



 
4.3
The Parties will conform to industry guidelines referenced herein in preparing
their networks for SPNP and in porting numbers from one network to another.



 
4.4
The Parties will perform all standard SPNP certification and intra-company
testing prior to scheduling intercompany testing between the Parties’
interconnected networks.



 
4.5
Each Party will designate a single point of contact (SPOC) to schedule and
perform required test.  These tests will be performed during a mutually agreed
time frame and must conform to industry portability testing and implementation
criteria in force in the NPAC region.



5.0
Limitations of Service



 
5.1
Telephone numbers will be ported only within Windstream rate centers as approved
by the State Commission.



 
5.2
Windstream and SouthEast porting rate center areas must comprise identical
geographic locations and have common boundaries.



 
5.3.
Telephone numbers associated with Windstream Official Communications Services
(OCS) NXXs will not be ported.



 
5.4
Telephone numbers in NXXs dedicated to choke networks will not be ported.



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 14: Number Portability
Page 72



6.0
Service Provider Number Portability (SPNP) Bona Fide Request (BFR) Process



 
6.1
The Service Provider Number Portability (SPNP) Bona Fide Request (BFR) Process
is the process for SouthEast to request that SPNP be deployed in Windstream
exchanges that are not then capable of LRN query service.



 
6.2
SouthEast may request that SPNP be deployed by Windstream in is switches located
in the MSAs.  Windstream will enable SPNP in the requested switches within six
(6) months of receipt of BFR, based on the beginning dates for each MSA and
subject to State Commission approval of an interconnection Agreement with
respect to the location of the requested switch.



 
6.2
A BFR with respect to opening an Windstream switch for SPNP must be made in the
form of a letter from SouthEast to:



 
Windstream

 
Attn:  Interconnection Services

 
Rodney Parham Road

1170 B3F03-84A
 
Little Rock, AR  72212



 
6.4
The BFR must specify the following:



 
6.4.1
The MSA in which requested switch(es) are located.



 
6.4.2
Windstream switch(es), by CLLI codes, which are being requested to become SPNP
capable.



 
6.4.3
Specific, resident NXX codes requested to open in each Windstream switch on the
BFR.



 
6.4.4
The date when SPNP capability is requested for each Windstream switch on the
BFR; however, the requested date must fall within the governing FCC schedules
and interval guidelines. .



 
6.4.5
CLLI and NXXs of SouthEast switches serving the exchanges associated with the
relevant Windstream switches.



  
SouthEast Telephone, Inc.
DATE



 
 

--------------------------------------------------------------------------------

 


Attachment 15: INTENTIONALLY LEFT BLANK
Page 73



ATTACHMENT 15: INTENTIONALLY LEFT BLANK


  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 16: INTENTIONALLY LEFT BLANK
Page 74



ATTACHMENT 16: INTENTIONALLY LEFT BLANK


  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 17: INTENTIONALLY LEFT BLANK
Page 75



ATTACHMENT 17: INTENTIONALLY LEFT BLANK


  
SouthEast Telephone, Inc.
DATE



 
 

--------------------------------------------------------------------------------

 


Attachment 18: Performance Measures
Page 76



ATTACHMENT 18: PERFORMANCE MEASURES


1.0
General



 
1.1
Windstream will use its best efforts to satisfy all service standards,
intervals, measurements, specifications, performance requirements, technical
requirements, and performance standards that are specified in this Agreement or
are required by law or regulation.   In addition, Windstream’s performance under
this Agreement shall be provided to SouthEast at parity with the performance
Windstream provides itself for like service(s).



2.0
Interconnection



 
2.1
Trunk Provisioning Intervals



 
2.1.1
Access Service Request (ASR)



Positive acknowledgment of receipt of a non-valid ASR will be made within two
business days, provided the ASR is received before 3PM Eastern Standard Time
(1PM Mountain Standard Time.)  The start time for determining the FOC interval
will commence with receipt of a valid ASR.  A non-valid ASR will not start the
FOC interval.


 
2.1.2
Firm Order Confirmation (FOC)



An FOC confirming the due date will be sent within 2 business days (16 business
hours) after receipt of a valid ASR subject to facility availability.   Subject
to availability of facilities service will be implemented (trunks in service)
within 20 business days of receipt of a valid ASR.


 
2.1.3
Performance Expectation



Provided the conditions are met under 2.1.1 and 2.1.2 proceeding, Windstream’s
performance expectation is to provide 100% due dates met within reporting
month.  If service levels fall below 95% of the performance expectation within a
reporting month, root cause analysis and joint problem resolution will be
implemented within thirty (30) days.


 
2.2
Trunking Grade of Service



 
2.2.1
Exchange Access (IXC Toll Traffic)



For exchange access traffic routed via an access tandem blocking on each leg
will be held to .005 (1/2% blockage).


 
2.2.2
All Other



All other final routed traffic will be held to .01 (1% blockage).


 
2.2.3
Performance Expectation



Provided the conditions are met under 2.2.1 and 2.2.2 preceding, Windstream’s
performance expectation is to provide traffic flow 100% of the time.  If service
levels fall below the performance expectation within a reporting month, root
cause analysis and joint problem resolution will be implemented within thirty
(30) days.


  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 18: Performance Measures
Page 77



 
2.3
Trunk Service Restoration



 
2.3.1
Service Affecting



Service affecting trunk service trouble will be responded to at parity with the
performance Windstream provides itself for like service(s).  Service affecting
trouble is defined as a condition or event affecting 20% or more of the total
trunk group and overflows are experienced.


 
2.3.2
Non Service Affecting



Non service affecting trouble will be responded to at parity with the
performance Windstream provides itself for like service(s).


 
2.3.3
Performance Expectation



Zero loss of service due to downtime.  If service levels fall below the
Performance Expectation within a reporting month, root cause analysis and joint
problem resolution will be implemented within thirty (30) days.  Specific
time-frames will be listed relative to performance.


3.0
Maintenance Intervals



 
3.1.
Service Affecting



Service affecting maintenance trouble will be responded to at parity with the
performance Windstream provides itself for like service(s).


 
3.2
Non Service Affecting



Non service affecting trouble will be responded to at parity with the
performance Windstream provides itself for like service(s).


 
3.3
Performance Expectation



Zero loss of service due to downtime.  If service levels fall below the
Performance Expectation within a reporting month, root cause analysis and joint
problem resolution will be implemented within thirty (30) days.  Specific
time-frames will be listed relative to performance.


4.0
Local Service Provisioning Intervals



 
4.1
Local Service Request (LSR)



Positive acknowledgement of receipt of a non-valid LSR will be made within two
business days, provided the LSR is received before 3PM Eastern Standard Time
(1PM Mountain Standard Time).  The start time for determining the Local Service
Request Confirmation (LSCN) interval will commence with receipt of a valid
LSR.  A non-valid LSR will not start the LSCN interval.


  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 18: Performance Measures
Page 78



 
4.2
Local Service Request Confirmation (LSCN)



An LSCN confirming the due date will be sent within 2 business days (16 business
hours) after receipt of a valid LSR subject to facility availability.


 
4.3
Performance Expectation



Provided the conditions are met under 4.1.1 and 4.1.2 proceeding, Windstream’s
performance expectation is to provide 100% due dates within the reporting
month.  If service levels fall below 95% of the performance expectation within a
reporting month, root cause analysis and joint problem resolution will be
implemented within thirty (30) days.


  
SouthEast Telephone, Inc.
DATE



 
 

--------------------------------------------------------------------------------

 


Attachment 19: Bona Fide Request (BFR) Process
Page 79



ATTACHMENT 19: BONA FIDE REQUEST (BFR) PROCESS


1.1
A Bona Fide Request (BFR) must be used when SouthEast requests a change to any
Services and/or Elements provided hereunder, including features, capabilities,
or functionality.



1.2
A BFR shall be submitted in writing by SouthEast and shall specifically identify
the required service date, technical requirements, space requirements and/or
such specifications that clearly define the request such that Windstream has
sufficient information to analyze and prepare a response.  Such a request also
shall include SouthEast’s designation of the request as being (i) pursuant to
the Telecommunications Act of 1996 or (ii) pursuant to the needs of the
business.



1.3
Although not expected to do so, SouthEast may cancel, without penalty, a BFR in
writing at any time.  Windstream will then cease analysis of the request.



1.4
Within two (2) business days of its receipt, Windstream shall acknowledge in
writing, the receipt of the BFR and identify a single point of contact and any
additional information needed to process the request.



1.5
Except under extraordinary circumstances, within twenty (20) days of its receipt
of a BFR, Windstream shall provide to SouthEast a preliminary analysis of the
BFR.  The preliminary analysis will include Windstream’s proposed price (plus or
minus 25 percent) and state whether Windstream can meet SouthEast’s
requirements, the requested availability date, or, if Windstream cannot meet
such date, provide an alternative proposed date together with a detailed
explanation as to why Windstream is not able to meet SouthEast’s requested
availability date.  Windstream also shall indicate in this analysis its
Agreement or disAgreement with SouthEast’s designation of the request as being
pursuant to the Act or pursuant to the needs of the business.  If Windstream
does not agree with SouthEast’s designation, it may utilize the Dispute
Resolution Process described in the General Terms and Conditions §9.0.  In no
event, however, shall any such dispute delay Windstream’s process of the
request.  If Windstream determines that it is not able to provide SouthEast with
a preliminary analysis within twenty (20) days of Windstream’s receipt of a Bona
Fide Need request, Windstream will inform SouthEast as soon as practicable.  The
Parties will then determine a mutually agreeable date for receipt of the
preliminary analysis.



1.6
As soon as possible, but in no event more than forty-five (45) days after
receipt of the request, Windstream shall provide SouthEast with a BFR quote
which will include, at a minimum, the firm availability date, the applicable
rates and the installation intervals, and a price quote.



1.7
Unless SouthEast agrees otherwise, all proposed prices shall be the pricing
principles of this Agreement, in accordance with the Act, and any applicable FCC
and Commission rules and regulations.  Payments for services purchased under a
BFR will be made as specified in this Agreement, unless otherwise agreed to by
SouthEast.



1.8
Within thirty (30) days after receiving the firm BFR quote from Windstream,
SouthEast will notify Windstream in writing of its acceptance or rejection of
Windstream’s proposal.  If at any time an Agreement cannot be reached as to the
terms and conditions or price of the request, or if Windstream responds that it
cannot or will not offer the requested item in the BFR and SouthEast deems the
item essential to its business operations, and deems Windstream’s position to be
inconsistent with the Act, FCC, or Commission regulations and/or the
requirements of this Agreement, the Dispute Resolution Process set for in the
General Terms and Conditions, §9.0 of the Agreement may be used by either Party
to reach a resolution.



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 20: Definitions
Page 80



ATTACHMENT 20: DEFINITIONS


Definitions of the terms used in this Agreement are listed below.  The Parties
agree that certain terms may be defined elsewhere in this Agreement, as well as
terms not defined shall be construed in accordance with their customary meaning
in the telecommunications industry as of the Effective Date of this Agreement.


“Access Service Request” or “ASR” means the industry standard forms and
supporting documentation used for ordering Access Services.  The ASR may be used
to order trunking and facilities between Windstream and SouthEast for local
interconnection.


“Act” means the Communications Act of 1934 (47 U.S.C. §151 et seq.), as amended
by the Telecommunications Act of 1996, as may be subsequently amended or, as
from time to time interpreted in the duly authorized rules and regulations of
the FCC or the Commission having authority to interpret the Act within its state
of jurisdiction.


“Ancillary Services” are services which support, but, are not required for
interconnection of telecommunications networks between two or more parties,
e.g., 911 (if applicable) and Directory Services.


 “Automatic Location Identification” or “ALI” is a feature developed for E911
systems that provides for a visual display of the caller’s telephone number,
address, and the means of the emergency response agencies that are responsible
for that address.  The Competitive Local Exchange Company will provide ALI
record information in the National Number Association (NENA) version #2 format.


“Automatic Location Identification/Data Management System” or “ALI/DMS” means
the emergency service (E911/911) database containing subscriber location
information (including name, address, telephone number, and sometimes special
information from the local service provider) used to determine to which Public
Safety Answering Point (PSAP) to route the call.


"Calling Party Number" or "CPN" is a feature of Signaling System 7
("SS7") protocol whereby the 10-digit number of the calling party is forwarded
from the end office.


“CLASS (Custom Local Area Signaling Service) and Custom Features” means a
grouping of optional enhancements to basic local exchange service that offers
special call handling features to residential and single-line business Customers
(e.g., call waiting, call forwarding and automatic redial).


"Commission" or "PUC" or "PSC" means the state administrative agency to which
the United States Congress or state legislature has delegated authority to
regulate the operations of Local Exchange Carriers ("LECs") as defined in the
Act.


"Common Channel Signaling" or "CCS" means a special network, fully separate from
the transmission path of the public switched network that digitally transmits
call setup and network control data.


“Confidential Information” has the meaning set forth in §6.0 of the General
Terms and Conditions.


 “Contract Year” means a twelve (12) month period during the term of the
contract commencing on the Effective Date and each anniversary thereof.


"Customer" means, whether or not capitalized, any business, residential or
governmental Customer of services covered by the Agreement, and includes the
term "End User".  More specific meanings of either of such terms are dependent
upon the context in which they appear in the Agreement and the provisions of the
Act.


“Customer Proprietary Network Information” or “CPNI” means information that
relates to the quantity, technical configuration, type, destination, and amount
of a Telecommunications Service subscribed to by any  Customer of a
Telecommunications Carrier, and that is made available to the carrier by the
Customer solely by virtue of the carrier Customer relationship; and information
contained in the bills pertaining to telephone exchange service or telephone
toll service received by a Customer of a carrier.


  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 20: Definitions
Page 81



“Discloser” means that Party to this Agreement which has disclosed Confidential
Information to the other Party.


“E911 Service” is a method of routing 911 calls to a PSAP that uses Customer
location data in the ALI/DMS to determine the PSAP to which a call should be
routed.


“Effective Date” is the date indicated in the Preface on which the Agreement
shall become effective.


"End Office" means a local Windstream switching point where Windstream Customer
station loops are terminated for purposes of interconnection to each other and
to the network.


"End User" means, whether or not capitalized, any business, residential or
governmental Customer of services covered by the Agreement and includes the term
"Customer".  More specific meanings of either of such terms are dependent upon
the context in which they appear in the Agreement and the provisions of the Act.


“Enhanced White Pages Listings” means optional features available for
residential White Pages Directory Listings (e.g., bold, italics, lines of
distinction).


“Exchange” is the geographic Territory as listed in §48.0 of the General Terms
and Conditions of this Agreement.


"Exchange Access" is defined in the Act.


 “Exchange Services” are two-way switched voice-grade telecommunications
services with access to the public switched network with originate and terminate
within an exchange.


"FCC" means the Federal Communications Commission.


“ICB” means individual case basis.


"Incumbent Local Exchange Carrier” or “ILEC” has the meaning given the term in
the Act.


"Interconnection" has the meaning given the term in the Act and refers to the
connection of separate pieces of equipment, facilities, or platforms between or
within networks for the purpose of transmission and routing of Telephone
Exchange Service traffic and Exchange Access traffic.


“Interconnection Agreement” means the Agreement between the Parties entitled
“Interconnection Agreement Under §§251 and 252 of the Telecommunications Act of
1996,” dated July 16, 1996.


"Interexchange Carrier" or "IXC" means a telecommunications provider that
provides long distance communications services between LATAs and authorized by
the Commission to provide long distance communications services.


"InterLATA" has the meaning given the term in the Act.


"IntraLATA Traffic" means all IntraLATA calls provided by a LEC other than
traffic completed in the LECs local exchange boundary.


“Interconnection Point” or “IP” is the point of demarcation at a technically
feasible point within Windstream’s interconnected network within the LATA, as
specified in Attachment 4 Section 2.1.1, where the networks of Windstream and
SouthEast interconnect for the exchange of traffic.


"Local Access and Transport Area" or "LATA” has the meaning given to the term in
the Act.


"Local Exchange Carrier" or "LEC" means the incumbent carrier that provides
facility-based Exchange Services, which has universal-service and
carrier-of-last-resort obligations.


  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 20: Definitions
Page 82



"Local Service Provider” or “SouthEast” means a non-incumbent carrier licensed
by the Commission with the appropriate certification (e.g., a Certificate of
Authorization or Service Provider Certificate of Authorization) and authority
necessary to provide Exchange Services.


“Local Service Request” or “LSR” means an industry standard form used by the
Parties to add, establish, change or disconnect services provided under this
Agreement.


 “911 Service” means a universal telephone number, which gives the public direct
access to the PSAP.  Basic 911 service collects 911 calls from one or more local
exchange switches that serve a geographic area.  The calls are then sent to the
correct authority designated to receive such calls.


“Operating Company Number” or “OCN” means nationally recognized company codes
set forth in the LERG that will be used as the official identification code for
each company that provides local exchange telephone service.


"Parties,” means Windstream and SouthEast collectively.


"Party" means either Windstream or SouthEast as applicable.


“P.01 Transmission Grade of Service” means a trunk facility provisioning
standard with the statistical probability of no more than one call in 100
blocked on initial attempt during the average busy hour.


“Percent Interstate Local Usage” or “PLU” is a calculation which represents the
ratio of the local minutes to the sum of local IntraLATA minutes between
exchange carriers sent over Local Interconnection Trunks.  Directory assistance,
BLV/BLVI, 900, 976, transiting calls from other exchange carriers and switched
access calls are not included in the calculation of the PLU.


“Public Safety Answering Point” or “PSAP” is the public safety communications
center where 911 calls placed by  the public for a specific geographic area will
be answered.


“Recipient” means the Party to this Agreement, which has received Confidential
Information from the other Party.


“Service Provider Number Portability/Number Portability” or “SPNP” means the
ability of users of telecommunications services to retain, at the same location,
existing telecommunications numbers without the impairment of quality,
reliability, or convenience when switching from one telecommunications carrier
to another.


"Signaling System 7" or “SS7" means a signaling protocol used by the CCS
network.


 “Telephone Exchange Service” means wireline exchange connections amongst LEC
End Users.


"Telecommunications" has the meanings given in the Act.


"Termination" means the switching of Local Traffic at the terminating carrier's
end office switch, or equivalent facility, and delivery of such traffic to the
called Party.


"Territory" means the Windstream exchange service areas as listed in §48.0 of
the General Terms and Conditions of this Agreement.


“Undefined Terms” The Parties acknowledge that terms may appear in the Agreement
that are not defined and agree that any such terms shall be construed in
accordance with their end-user usage in the telecommunications industry as of
the Effective Date of this Agreement.


“Windstream” has the meaning set forth in the preamble.


“Work Locations” means any real estate that Windstream owns, leases or licenses
or in which it holds easements or other rights to use, or does use, in
connection with this Agreement.


  
SouthEast Telephone, Inc.
DATE



 
 

--------------------------------------------------------------------------------

 


Attachment 21: Acronyms
Page 83



ATTACHMENT 21: ACRONYMS


AMA
Automated Message Accounting
ASR
Access Service Request
BAN
Billing Account Number
BFR
Bona Fide Request
BRADS
Bellcore Rating Administrative Data Systems
CAP
Competitive Access Provider
CATS
Calling Card and Third Number Settlement System
CCL
Carrier Common Line
CCS
Common Channel Signaling
CLASS
Custom Local Area Signaling Service
SouthEast
SouthEast
CMDS
Centralized Message Distribution System
CPN
Calling Party Number
CPNI
Customer Propriety Network Information
EAS
Extended Area Service
ELCS
Extended Local Calling Service
EMI
Exchange Message Interface
EUCL
End User Common Line
FCC
Federal Communications Commission
FOC
Firm Order Commitment
ILEC
Incumbent Local Exchange Carrier
IP
Interconnection Point
ISDN
Integrated Digital Services Network
ISDNUP
Integrated Digital Services Network User Part
IXC
Interexchange Carrier
LATA
Local Access and Transport Area
LEC
Local Exchange Carrier
LERG
Local Exchange Routing Guide
LOA
Letter of Authority
LRN
Local Routing Number
LSCN
Local Service Request Confirmation
LSP
Local Service Provider
LSR
Local Service Request
MSA
Metropolitan Statistical Area
MTP
Message Transfer Part
MTS
Message Telephone Service
NEBS
Network Equipment Building System
NECA
National Exchange Carrier Association
NIIF
Network Interoperability Interface Forum
NPA
Numbering Plan Area
NPAC
Number Portability Administration Center
OCN
Operating Company Number
OLI
Originating Line Information
PIC
Primary Interexchange Carrier
PLU
Percent Local Usage
PON
Purchase Order Number
PSC
Public Service Commission
PUC
Public Utilities Commission
RDBS
Routing Data Base Systems
SLC
Subscriber Line Charge
SONET
Synchronous Optical Network
SPNP
Service Provider Number Portability
SS7
Signaling System 7
STP
Signaling Transfer Point
TCAP
Transaction Capabilities Application Part
Windstream
Windstream



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
Appendix A: Billing Dispute Form
Page 84



APPENDIX A – Billing Dispute Form


Billing Company Contact Information Section:
1. Billing Company Name:
2. Billing Contact Name:
3. Billing Contact Address:
4. Billing Contact Phone:
 
5. Billing Contact Fax #:
 
6. Billing Contact Email:
Disputing Company Contact Information Section:
7. Disputing Company Name:
8. Disputing Contact Name:
9. Disputing Contact Address:
10. Disputing Contact Phone:
 
11. Disputing Contact Fax #:
 
12. Disputing Contact Email:
General Dispute Section:
13. Date of Claim:
(yyyy-mm-dd):
14.  Status:
 
15.   Claim/Audit Number:
 
16.  Service Type:
17.  ACNA:
18. OCN:
19. CIC
20.  BAN:
21.  Invoice Number(s):
22.  Bill Date:
23.  Billed Amount:  $_________
24. Dispute Reason Code:   
25.  Dispute Desc:
26. Disputed Amount:  $
27. Disputed Amount Withheld:  $
28. Disputed Amount Paid:  $
29. Dispute Bill Date From:
      Dispute Bill Date Thru:
Dispute Information Section:
30.  Rate Element/USOC:
 
31.  Rate:       Billed               Correct
Factor Information:
32. PIU:  Billed       Correct      
33. PLU: Billed       Correct      
34. BIP:  Billed       Correct      
35. Other Factors:
                Billed        Correct      
36: Jurisdiction
¨Non Jurisdictional
¨Inter/Interstate ¨Intra/Interstate
¨Intra/Intrastate
¨Inter/Intrastate
¨ Local
37.  Mileage:  Billed               Correct
38.  Contract Name/#:
39.  Business/Residence Indicator:
40:  State:
41:  LATA:
 
Facilities/Dedicated Circuit Dispute Information Section:
42.  PON:
43  SON:
44.  EC Circuit ID:
45 Circuit Location:
46.  IC Circuit ID:
47.  CFA :
48.  TN/All:
49.  Point Code:
50.  USOC Quantity:
51.  Two-Six Code:
 
52.  Facilities From Date:              Thru Date:
 



  
SouthEast Telephone, Inc.
DATE



 
 

--------------------------------------------------------------------------------

 


Appendix A: Billing Dispute Form
Page 85



Usage Dispute Information Section:
 53.  End Office CLLI:
54.  TN/All:
 55.  Usage Billed Units/Quantity:
56.  Usage Billed Units/Quantity Disputed:
 57.   Directionality: ¨ N/A ¨ Orig.   ¨ Term.
 ¨ Combination
58.  Query:
59.  Query Type:
 60.  OC&C SON:
61  OC&C PON:
 62.  Usage From Date:               Thru Date:
 
  Information Section:
 63.  Tax Dispute Amount:
64.  Tax exemption form attached : ¨
 65. Invoice(s) LPC  billed:
 
 66. LPC paid, date of payment:
 
 
OTHER
 67.    Other remarks
Resolution Information Section:
 68.    Resolution Date:
 69.  Resolution Amount:  $
70.  Resolution Reason:
 71.  Adjustment Bill Date:
72. Adjustment Invoice Number:
 73.  Adjustment Phrase Code(s):
74.  Adjustment BAN/
75.  Adjustment SON:
 76.  Disputed Amount:  $
77.  Amount Credited:  $
 78.    Bill Section Adjustment will appear on:  OC&C_____  Adjustment_____
 79.  Resolution remarks:



  
SouthEast Telephone, Inc.
DATE

 
 
 

--------------------------------------------------------------------------------

 
 
Appendix B: Price List
Page 86



Appendix B: Price List
 

   
 
 Nonrecurring Charges
     
Initial
   
Additional
 
Service Order Charges
           
New 1
           
Residential
  $ 47.25        
Business
  $ 47.25        
Change 2
             
Residential
  $ 24.00        
Business
  $ 24.00        
Disconnect 3
             
Residential
  $ 24.00        
Business
  $ 24.00        
Expedite Charge 4
 
TBD
                       
Manual Service Order Charges 5
  $ 65.00                        
Time and Material Charges
             
Basic Time per half (1/2) hour
  $ 45.00     $ 45.00  
Overtime per half (1/2) hour
  $ 62.50     $ 62.50  
Premium Time per half (1/2) hour
  $ 85.00     $ 85.00                    
Coordinated Cut-Over Charge
               
Basic Time per half (1/2) hour
  $ 45.00     $ 45.00  
Overtime per half (1/2) hour
  $ 62.50     $ 62.50  
Premium Time per half (1/2) hour
  $ 85.00     $ 85.00                    
Reciprocal Compensation MOU Rate
  $ .01334          




--------------------------------------------------------------------------------

1 New – includes each local number portability request and each new directory
listing request.
2 Change - includes any rearrangement or change to an existing service,
supplemental requests or existing directory listing.
3 Disconnect – disconnection of a Windstream service or of a Windstream or ETS
directory listing.
4 Expedite - applies if ETS requests service prior to the standard due date
intervals and the expedite request can be met by Windstream.
5 Manual – applies to orders sent via facsimile, electronic mail or US Postal
Service when Windstream Express is available.


  
SouthEast Telephone, Inc.
DATE



 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
AMENDMENT NO. 1


to the


INTERCONNECTION AGREEMENT


between


Windstream Kentucky, East, LLC


and


SouthEast Telephone, Inc.


This Amendment No. 1 ( “Amendment”) is made this 9th day of July, 2008
(“Amendment Effective Date”), by and between Windstream Kentucky, East, LLC
("Windstream”), with its principal place of business at 4001 Rodney Parham Rd.,
Little Rock, Arkansas 72212 and SouthEast Telephone, Inc. (“SouthEast”)
(Windstream and SouthEast may be hereinafter referred to, each individually, as
a “Party” and, collectively, as the “Parties”).


This Amendment covers services in the Commonwealth of Kentucky.


WITNESSETH:


WHEREAS, SouthEast and Windstream are Parties to an Interconnection Agreement
entered into pursuant to Sections 251 and 252 of the Telecommunications Act of
1996, that was approved by the Kentucky Public Service Commission in PSC
Reference No. 00903 (the "Agreement"); and


WHEREAS, the Agreement is set to expire by its own terms on October 31, 2008;
and


NOW, THEREFORE, in consideration of the mutual promises, provisions and
covenants herein contained, the sufficiency of which is hereby acknowledged, the
Parties agree as follows:


1.0
Section 4.1 of the General Terms and Conditions is replaced in its entirety with
the following:

 
 
4.1
The Parties agree to the provisions of this Agreement for a term of forty-two
(42) months (“the Term”) from the Effective Date of this Agreement. This
Agreement will terminate on October 31, 2010 (“the Termination Date”).

 
 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
2.0
Section 9.1.1 of the General Terms and Conditions is replaced in its entirety
with the following:

 
 
9.1.1
Billing Disputes

 
The disputing Party must submit billing disputes (“Billing Disputes”) to the
billing Party on the Billing Dispute Form contained in Appendix A by the due
date on the disputed bill unless the disputed bill is paid in full. In the event
the disputing Party pays a disputed bill in full and later decides to file a
Billing Dispute, the disputing Party must submit the Billing Dispute to the
billing Party on the Billing Dispute Form contained in Appendix A within twelve
(12) months of the due date of the disputed bill. The dispute form must be
complete, with all fields populated with the required information for the
billable element in dispute.  If the billing dispute form is not complete with
all information, the dispute will be rejected by the billing Party.  After
receipt of a completed dispute, the billing Party will review to determine the
accuracy of the billing dispute.  If the billing Party determines the dispute is
valid, the billing Party will credit the disputing Party’s bill by the next bill
date.  If the billing Party determines the billing dispute is not valid, the
disputing Party may escalate the dispute as outlined in section 9.1.1.1.  If
escalation of the billing dispute does not occur within the 30 days as outlined
below, the disputing Party must remit payment for the disputed charge, including
late payment charges, to the billing Party by the next bill date and these
charges are no longer considered disputed charges.  The Parties will endeavor to
resolve all Billing Disputes within sixty (60) calendar days from receipt of the
Dispute Form.


3.0
Miscellaneous Provisions are amended as follows:

 
 
3.1
Conflict between this Amendment and the Agreement.  This Amendment shall be
deemed to revise the terms and provisions of the Agreement to the extent
necessary to give effect to the terms and provisions of this Amendment.  In the
event of a conflict between the terms and provisions of this Amendment and the
terms and provisions of the Agreement, this Amendment shall govern, provided,
however, that the fact that a term or provision appears in this Amendment but
not in the Agreement, or in the Agreement but not in this Amendment, shall not
be interpreted as, or deemed grounds for finding, a conflict for purposes of
this Section 2.

 
 
3.2
Counterparts.  This Amendment may be executed in one or more counterparts, each
of which when so executed and delivered shall be an original and all of which
together shall constitute one and the same instrument.

 
 
3.3
Captions.  The Parties acknowledge that the captions in this Amendment have been
inserted solely for convenience of reference and in no way define or limit the
scope or substance of any term or provision of this Amendment.

 
 
3.4
Scope of Amendment.  This Amendment shall amend, modify and revise the Agreement
only to the extent set forth expressly in Sections 1 and 2 of this Amendment,
and, except to the extent set forth in Sections 1 and 2 of this Amendment, the
terms and provisions of the Agreement shall remain in full force and effect
after the Effective Date.



 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
as of the Amendment Effective Date.


Windstream Kentucky East, LLC
 
SouthEast Telephone, Inc.
     
By:
/s/ Michael Rhoda
 
By:
/s/ Darrell Maynard
     
Printed: Michael Rhoda
 
Printed:  Darrell Maynard
     
Title:  Senior Vice President – Government Affairs
 
Title: President



 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

AMENDMENT NO. 2


to the


INTERCONNECTION AGREEMENT


between


Windstream Kentucky, East, LLC


and


SouthEast Telephone, Inc.


This Amendment No. 2 ( “Amendment”) is made this 23rd day of August, 2010
(“Amendment Effective Date”), by and between Windstream Kentucky, East, LLC
("Windstream”), with its principal place of business at 4001 Rodney Parham Rd.,
Little Rock, Arkansas 72212 and SouthEast Telephone, Inc. (“SouthEast”)
(Windstream and SouthEast may be hereinafter referred to, each individually, as
a “Party” and, collectively, as the “Parties”).


This Amendment covers services in the Commonwealth of Kentucky.


WITNESSETH:


WHEREAS, SouthEast and Windstream are Parties to an Interconnection Agreement
entered into pursuant to Sections 251 and 252 of the Telecommunications Act of
1996, that was approved by the Kentucky Public Service Commission in PSC
Reference No. 00903 (the "Agreement"); and


WHEREAS, SouthEast and Windstream amended the Interconnection Agreement
effective July 9, 2008; and


WHEREAS, the amended Agreement is set to expire by its own terms on October 31,
2010; and


NOW, THEREFORE, in consideration of the mutual promises, provisions and
covenants herein contained, the sufficiency of which is hereby acknowledged, the
Parties agree as follows:


1.0
Section 4.1 of the General Terms and Conditions is replaced in its entirety with
the following:

 

 
4.1
The Parties agree to the provisions of this Agreement for a term of fifty-four
(54) months (“the Term”) from the Effective Date of this Agreement. This
Agreement will terminate on October 31, 2011 (“the Termination Date”).

 
 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
 
interpreted as, or deemed grounds for finding, a conflict for purposes of this
Section 2.

 
 
4.2
Counterparts.  This Amendment may be executed in one or more counterparts, each
of which when so executed and delivered shall be an original and all of which
together shall constitute one and the same instrument.

 
 
4.3
Captions.  The Parties acknowledge that the captions in this Amendment have been
inserted solely for convenience of reference and in no way define or limit the
scope or substance of any term or provision of this Amendment.

 
 
4.4
Scope of Amendment.  This Amendment shall amend, modify and revise the Agreement
only to the extent set forth expressly in Sections 1, 2, and 3 of this
Amendment, and, except to the extent set forth in Sections 1, 2, and 3 of this
Amendment, the terms and provisions of the Agreement shall remain in full force
and effect after the Effective Date.



IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
as of the Amendment Effective Date.


Windstream Kentucky East, LLC
 
SouthEast Telephone, Inc.
     
Date:  9-15+10
 
Date:  8-23-10
     
By:
/s/ Michael Rhoda
 
By:
/s/ Carla J. Reichelderfer
     
Printed: Michael Rhoda
 
Printed:  Carla Reichelderfer
     
Title:  Senior Vice President – Government Affairs
 
Title: President



 
 

--------------------------------------------------------------------------------

 